 158321 NLRB No. 31DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The caption has been amended to reflect the deletion of Cases5±CC±1038 and 5±CB±4689 in which A.C. and S., Inc. (AC&S) was
the Charging Party. There were originally four Charging Parties in
this case. By the close of the hearing on June 12, 1986, there were
only two: Manganaro Corporation, Maryland, and AC&S. The other
two Charging Parties, Maryland Drywall and John H. Hampshire,
Inc. reached settlements with the Union and withdrew their charges.
Following the Board's Decision and Order on May 9, 1991, AC&S
petitioned for permission to withdraw its charges. The judge granted
the petition in a ruling and Order dated August 15, 1991. Manganaro
Corporation, Maryland, which is the sole remaining Charging Party,
indicated that it did not wish to participate in the remanded proceed-
ing, but neither did it wish to withdraw its charges at that time.2We grant the motion for leave to file a brief as amici curiae filedby the American Federation of Labor and Congress of Industrial Or-
ganizations and the Building and Construction Trades Department,
AFL±CIO. The General Counsel's request that the Board strike that
part of the amici brief dealing with the applicability of the construc-
tion industry proviso is granted, as the parties had stipulated that
they would brief only the work-preservation issue. Further, the
amici's argument is fully presented in their earlier amici curiae brief,
which we accepted in our original decision in this case, 299 NLRB
618, 618 fn. 2 (1990).The amici and the Respondent have requested oral argument, andthe General Counsel opposes their requests. These requests are de-
nied, as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.3Member Fox is recused from participating in this case.4The Respondent, the Charging Party, and the General Counselhave excepted to some of the judge's credibility findings. The
Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all
the relevant evidence convinces us that they are incorrect. StandardDrywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basisfor reversing the findings.5An anti-dual-shop clause is a clause that seeks to protect the em-ployees in a bargaining unit from the effects of ``double-breasting,''
a phenomenon that is common in the construction industry. ``Dou-
ble-breasting'' generally refers to a union employer's acquisition,
formation, or maintenance of a separate nonunion company to per-
form the same type of work in the same geographic area as covered
by its union agreement. See Carpenters District Council of NortheastOhio (Alessio Construction), 310 NLRB 1023 (1993).6At the time the events at issue took place, Manganaro andSweeney were wholly owned subsidiaries of Manganaro Holding
Company, which was a wholly owned subsidiary of Manganaro
Brothers, Inc., which was a wholly owned subsidiary of Manganaro
Industries. In his supplemental decision, the judge notes the parties'
stipulation that prior to June 1, 1987, Sweeney and Sweeney Cor-
poration Maryland (Corporation) were wholly owned subsidiaries of
Manganaro Holding. Effective June 1, 1987, Corporation bought
Sweeney, and Holding sold Corporation in its entirety to another en-
tity. Holding has no further ownership interest in Sweeney.Painters and Allied Trades District Council No. 51of the International Brotherhood of Painters
and Allied Trades, AFL±CIO and ManganaroCorporation, Maryland.1Cases 5±CC±1036 and5±CB±4687May 10, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn January 28, 1992, Administrative Law JudgeMarvin Roth issued the attached supplemental deci-
sion. The General Counsel filed exceptions and a sup-
porting brief, and the Respondent filed cross-excep-
tions, a brief in support of cross-exceptions, and an an-
swering brief to the General Counsel's exceptions. An
amici curiae brief was filed by the American Federa-
tion of Labor and Congress of Industrial Organizations,
and the Building and Construction Trades Department,
AFL±CIO.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.3The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to adopt the judge's rulings, findings, and con-
clusions.4I. INTRODUCTIONThis case arises in part from unfair labor practicecharges filed by Manganaro Corporation, Maryland
(Manganaro), on June 1 and 6, 1984. The consolidated
complaint issued on November 15, 1985, alleges that
Painters and Allied Trades District Council No. 51 of
the International Brotherhood of Painters and Allied
Trades, AFL±CIO (Union or Respondent) violated Sec-
tion 8(b)(3) of the Act by refusing to refer employee-
members to the jobsites of Manganaro and by demand-
ing, as a condition of entering into an agreement with
Manganaro, that Manganaro agree to an anti-dual-shop
clause5that is in violation of Section 8(e) because itrequires Manganaro to cease doing business with cer-
tain other employers unless the agreement was applied
to Sweeney Company of Maryland (Sweeney)
(Manganaro's dual-shop).6The consolidated complaint also alleges a violationof Section 8(b)(4)(i) and (ii)(A) by the Union's refusal
to refer employee-members to Manganaro's jobsites
because an object of this action was to compel
Manganaro to enter into an agreement containing the
assertedly unlawful anti-dual-shop clause, in violation
of Section 8(e). According to the complaint, the clause
would require Manganaro to (1) cease doing business
with any separate person unless the agreement was ap-
plied to that person; and (2) cease doing business with
Manganaro Brothers, Manganaro Industries, and
Manganaro Holding, so that these companies would
cease doing business with Sweeney unless the agree-
ment sought by the Respondent was applied to
Sweeney.The consolidated complaint further alleges that theUnion violated Section 8(b)(4)(i) and (ii)(B) by its re-
fusal to refer employee-members to the jobsites of
Manganaro because an object of this action was to
force Sweeney to recognize or bargain with the Union
as the representative of Sweeney's employees and to
force Manganaro to cease doing business with 159PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)7299 NLRB at 619. In this decision, the Board vacated its earlierOrders and remanded the case to the judge to allow him to take ad-
ditional evidence and to determine whether the clause at issue is
valid as a primary work-preservation clause. In order to define fur-
ther the issues on remand, the Board then considered the judge's
finding that Manganaro and AC&S are part of the multiemployer
unit of painting and drywall contractors in the Washington, D.C.
area. The Board determined that neither Manganaro nor AC&S is a
part of the multiemployer unit. The Board stated that it was making
no finding whether the Association members were engaged in multi-
employer bargaining, or whether they were bargaining as individual
employers. The Board further stated that it reserved ruling on all
other issues not resolved in the remand Order. 299 NLRB at 621
fns. 11 & 12.8As noted above in fn. 1, Manganaro, the sole remaining ChargingParty, indicated that it did not wish to participate in the remand pro-
ceedings.9Until February 28, 1984, Anthony was also a co-owner of Indus-tries.Manganaro Brothers, Manganaro Industries, andManganaro Holding, so that these companies would
cease doing business with Sweeney unless the agree-
ment sought by the Union was applied to Sweeney.The judge issued his initial decision in this case onDecember 18, 1986. The judge found that the clause
falls within the construction industry proviso to Sec-
tion 8(e) and that the Union had not violated the Act
by seeking the clause. He did not address in that deci-
sion whether the clause has a secondary objective and
thereby falls within the general proscription of Section
8(e), or whether the Union's proposed clause con-
stitutes a primary work-preservation clause and there-
fore does not violate Section 8(e).The judge did find that the General Counsel had es-tablished a prima facie case of an 8(b)(4)(i) and (ii)(A)
violation, in that the anti-dual-shop clause deals with
the relationship between the signatory employer andother ``employers'' or ``persons'' within the meaning
of the Act, and ``at least theoretically'' constitutes an
agreement to ``cease doing business'' with other em-
ployers or persons within the meaning of Section 8(e).
He recommended dismissal of the 8(b)(4)(A) and (3)
allegations, however, because of his findings that the
clause at issue is protected by the construction industry
proviso to Section 8(e).He also recommended dismissal of the 8(b)(4)(B) al-legations because he found that the Union's sole pur-
pose in refusing to refer employee-members to
Manganaro's jobsites was to force Manganaro to sign
an agreement containing the clause at issue, and not to
organize the employees of Sweeney. Alternatively, he
recommended dismissing this allegation because he
found that Sweeney and Manganaro were a single em-
ployer.On August 29, 1990, the Board remanded the caseto the judge for the purpose of determining whether
the proposed anti-dual-shop clause has as its objective
a primary or secondary purpose.7In his supplementaldecision, the judge found that the clause is a primary
work-preservation clause and recommended that the
complaint be dismissed in its entirety.The Union and the General Counsel are the onlyparties participating in the remand proceeding beforethe judge.8They stipulated that, for the purposes of theremand, the bargaining unit for consideration of the
work-preservation objective is comprised of
Manganaro's employees (but without waiving the
Union's argument that Manganaro and Sweeney were
alter egos and/or a single employer with a shared bar-
gaining unit), and that the parties would brief to the
judge whether the Union's effort in 1983 and 1984 to
obtain the work-preservation clause from Manganaro
was a lawful effort to preserve bargaining unit work.II. FACTUALBACKGROUND
A. The CompaniesAt all relevant times, as previously stated, Sweeneyand Manganaro were both wholly owned subsidiaries
of Manganaro Holding Company (Holding), which was
a wholly owned subsidiary of Manganaro Brothers,
Inc. (Brothers), which in turn was a wholly owned
subsidiary of Manganaro Industries (Industries). These
five companies, together with another company, Man-
ganaro New England, were commonly owned by
brothers John and Frank Manganaro and were collec-
tively referred to as the ``Manganaro Organization.''
John and Frank each owned one-half of the stock of
Industries, and they, together with their brother An-
thony, sit on the board of directors of all the compa-
nies.9As of May 1984, Frank was the sole director ofSweeney; John and Frank were directors of Industries,
Brothers, Holding, and Manganaro; and Anthony had
relinquished, or was in the process of relinquishing, his
directorships with the various Manganaro companies.
John was the board chairman of Manganaro, Sweeney,
and Industries and was president of Industries, Broth-
ers, and Holding.The Manganaro brothers commenced business in1959, beginning in Massachusetts, under the corporate
name of Brothers. Since April 1982, Industries has
been the parent corporation. Industries, Brothers, and
Holding, together with Manganaro New England, have
at all times been based at corporate headquarters in
Malden, Massachusetts. Until the late 1970's the
Manganaro Organization operated only in New Eng-
land. However, as the Manganaro Organization contin-
ued to grow, the Manganaro brothers sought to expand
into other areas of the country, specifically the Balti-
more-Washington area and the Atlanta area. They sub-
sequently abandoned the Atlanta operation, but re-
mained in the Baltimore-Washington area.Sweeney and Manganaro were incorporated in theWashington, D.C. metropolitan area in 1977 to engage
in the business of installing drywall in the building and 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10231 NLRB 76 (1977), affd. 595 F.2d 844 (D.C. Cir. 1979).There are three other reported decisions in this case: 206 NLRB 562
(1973), vacated and remanded sub nom. Operating Engineers Local627 v. NLRB, 518 F.2d 1040 (D.C. Cir. 1975), affd. in pertinent partsub nom. South Prairie Construction Co. v. Operating EngineersLocal 627, 425 U.S. 800 (1976). They will be referred to both indi-vidually and collectively as the Kiewit case.11In 1983, certain construction industry unions and signatory em-ployer associations in the Washington area negotiated and executed
the ``National Capital Area Construction Market Recovery Pro-
gram.'' The thrust of the program was to effectuate a 20-percent re-
duction in labor costs, for the stated purpose of making the union
contractors more competitive, and thereby ``to win back our rightful
share of the construction market.'' The Union declined to participate
in the program, in part because it did not contain a prohibition
against double-breasting. It is evident from the contractors' letters to
the Union that they were seriously concerned about the Union's re-
fusal to participate in this program.construction industry. Manganaro was formed to oper-ate as a unionized firm, and Sweeney Corporation was
formed to operate as a nonunion firm, pursuant to a
policy established by the Manganaro brothers and en-
forced by John Manganaro, the chief executive of the
Manganaro Organization. Only John has the authority
to change this policy. Sweeney commenced operations
in 1979±1980, and installed primarily residential
drywall. Manganaro did not commence operations until
1980±1981 and installed commercial drywall. There-
after, the two operations grew and prospered side by
side. There was never any attempt to conceal the fact
that they were engaged in a double-breasted operation.
The Manganaro Organization never operated in a man-
ner to favor Sweeney over Manganaro or to siphon off
work from Manganaro to Sweeney. Rather, the
Manganaro Organization operated both companies
under one guiding principle: to make use of the dou-
ble-breasted operation to maximize the amount of
work for the Manganaro Organization.John Manganaro established guidelines for Mangan-aro and Sweeney in order to ensure compliance with
the standards established in Peter Kiewit Sons' Co.10for a lawful double-breasted operation. Thus, John or-dered that there be no interchange of field personnel
or equipment between the two subsidiaries. John also
retained ultimate control of the 1984 contract negotia-
tions on behalf of Manganaro. John Hampshire, the
president and nominal head of Manganaro, kept John
Manganaro fully informed of the course of negotia-
tions and forwarded all papers to him. All nonfield
personnel of the Manganaro Organization are covered
by the same benefit plans. Manganaro, a unionized
firm, has the wages, benefits, and working conditions
of its field employees governed by applicable collec-
tive-bargaining contracts. Personnel decisions, wages,
and working conditions for Sweeney field employees
are determined at the company level by Sweeney's
president or his subordinates. Sweeney's field employ-
ees are covered by a health insurance plan which is
their only benefit.B. The UnionThe Union has historically negotiated a single mas-ter contract with the Painting, Decorating and Drywall
Finishing Contractors of Washington, D.C. and Vicin-
ity (Association), a multiemployer association of con-
struction industry employers covering employees of the
signatory employers in connection with commercial
drywall and finishing contracts in the Washington,D.C. area. The most recent collective-bargaining agree-ment between the Union and the Association, prior to
the present case, was negotiated in early 1981 and was
effective by its terms through May 15, 1984. The con-
tract lists 25 painting and decorating contractors and
13 drywall finishing contractors as ``affiliates with''
the Union. Prior to commencing operations in the
Washington, D.C. area, Manganaro was signatory to a
collective-bargaining contract with Painters District
Council No. 35 of Boston, Massachusetts. When
Manganaro commenced its first job in the Washington,
D.C. area, it contacted the Union, and on May 3, 1981,
executed a ``Memorandum of Understanding'' with the
Union. By that memorandum, Manganaro acknowl-
edged that it was signatory to a contract with District
Council No. 35, which required that Manganaro, when
working outside of District Council No. 35's jurisdic-
tion, would be bound by the 1981±1984 contract, in-
cluding participation in the fringe benefit funds estab-
lished by that contract.C. The NegotiationsIn 1983, in anticipation of the upcoming expirationof the contract, several signatory employers belonging
to the Association sent letters to the Union stating that
they were concerned over the need ``to reduce the
competitive gap between Union/nonunion painters,''
and that in view of an anticipated Painters' pay raise,
``[t]he result is easily foreseen; the work would be as-
signed to nonunion contractors.'' Thereafter, the Union
and the employers agreed to commence early contract
negotiations, specifically to discuss a market recovery
plan.11On November 8, 1983, the Union and somesignatory employers met and discussed how to main-
tain their position in the construction market and be-
come competitive. The employers said that they want-
ed to participate in the market recovery program. The
Union said that it wanted to come up with a program
which would make them competitive. No proposals
were exchanged at this time. They noted that the
``Union market has shrunken'' and agreed to meet
again on November 30, 1983.At the November 30 meeting, 11 signatory contrac-tors were present, including Manganaro. The employ-
ers presented a written ``contractor's proposal,'' which
involved wage reductions, relaxation of work rules, 161PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)12All dates hereafter are in 1984, unless otherwise indicated.13The union contract provided that the Union ``shall be the soleand exclusive source of referral of applicants for employment.''and greater employer flexibility in operation, all aimedat cost reduction. The Union rejected the proposals,
and made certain proposals of its own, involving a 2-
year contract with no wage increases except for cost-
of-living increases in benefit funds and elimination of
tool restrictions. The contractors did not accept the
Union's proposal, and another meeting was scheduled
for January 4, 1984.12The parties met again on January 4 and February 15.Both sides submitted further proposals which were re-
jected. On February 22, the Union orally presented its
market recovery plan, along with a ``work preserva-
tion'' clause that would prohibit double-breasting by
signatory employers. The Union made it clear that it
was presenting these proposals as a package deal, and
that the employers could not have the former without
the latter. The employers expressed pleasure that the
Union was now presenting a market recovery plan
which promised substantial reductions in labor costs,
but they, particularly the drywall contractors, were
very hostile to the double-breasting clause. The Union
argued that the clause was needed to protect the union
employees and not have their work siphoned off. The
drywall contractors argued that the clause was illegal
and that they could not survive with it. The Union then
proposed, in the alternative, that there be a 1-year ex-
tension of the present contract with a 3-percent wage
reduction, 4-year apprenticeship program, and deletion
of double-time pay. The employers rejected this pro-
posal.With respect to the work-preservation clause, theUnion stated that the clause was for those firms in the
room that had double-breasted operations. The union
representative then walked around the room and placed
his hands on the shoulders of certain contractors, in-
cluding the representative for Manganaro. It is undis-
puted that the Union never mentioned Sweeney, and
that it never asked Manganaro or any parent company
of Manganaro to take any action with respect to
Sweeney.After the Union's presentation of its package pro-posal, the drywall contractors requested that the Union
meet with them separately. Their spokesman explained
that they were not asking for a separate contract, but
that they wanted to address the drywall contractors'
needs and saw no point in their sitting through discus-
sion of matters that were of no interest to them. The
Union agreed to the request. The Union's package pro-
posal was presented in writing at the March 14 nego-
tiating session.By May 15, the expiration date of the parties' con-tract, the painting contractors had agreed to accept the
work-preservation clause, and, as a result, the Union
and the painting contractors reached agreement on the
terms of a contract. The Union and the drywall con-tractors met again on May 15. The contractors werewilling to accept the market recovery proposal without
the work-preservation clause. The Union rejected this
proposal. At this point the parties agreed they were at
impasse. From May 16, until it was enjoined in a Sec-
tion 10(l) proceeding in November 1985, the Union re-
fused to refer members to the jobsites of Manganaro
and the other employers who refused to sign the rati-
fied contract.13III. THEJUDGE
'SSUPPLEMENTALFINDINGS
OFFACTANDCONCLUSIONSOFLAW
The judge stated in his supplemental decision that hewould not reconsider his findings in his initial decision
that the secondary boycott allegations be dismissed be-
cause (1) the evidence failed to indicate that the Union
struck Manganaro for any object other than to obtain
a contract containing the clause at issue, and (2) that
the Manganaro Organization companies, including
Manganaro and Sweeney, constituted a single em-
ployer under the Act. The judge therefore addressed
only the issue of whether the clause falls within the
general proscription of Section 8(e).In making his determination on this issue, the judgerelied on the Board's analytical framework first articu-
lated in General Teamsters Local 982 (J.K. Barker
Trucking Co.), 181 NLRB 515, 517 (1970), affd. 450F.2d 1322 (D.C. Cir. 1971). There, the Board stated
that:[I]f the meaning of the clause is clear, the Boardwill determine forthwith its validity under 8(e);
and where the clause is not clearly unlawful on its
face, the Board will interpret it to require no more
than what is allowed by law. On the other hand,
if the clause is ambiguous, the Board will not pre-
sume unlawfulness, but will consider extrinsic
evidence to determine whether the clause was in-
tended to be administered in a lawful or unlawful
manner. In the absence of such evidence, the
Board will refuse to pass on the validity of the
clause. [Footnotes omitted.]Applying this analysis the present case, the judgefound that the meaning of the clause is clear, and it
is not clearly unlawful on its face. Thus, the judge
found that the clause does not in fact fall within theproscription of Section 8(e). The language of the
clause proposed by the Union stated, in pertinent part:Section 1. To protect and preserve, for the em-ployees covered by this Agreement, all work they
have performed and all work covered by this
Agreement, and to prevent any device or subter-
fuge to avoid the protection and preservation of 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
such work, it is agreed as follows: If the Contrac-tor performs on-site construction work of the type
covered by this Agreement, under its own name
or the name of another, as a corporation, com-
pany, partnership, or other business entity, includ-
ing a joint venture, wherein the Contractor,
through its officers, directors, partners, owners orstockholders exercises directly or indirectly (in-
cluding but not limited to management, control, or
majority ownership through family members),
management, control or majority ownership, the
terms and conditions of this Agreement shall be
applicable to all such work.The judge first found that the clause, in its pre-amble, purports to have a lawful purpose, that is, to
``protect and preserve'' unit work. Second, the judge
found that the clause applied only to unit-type work in
that it addressed commercial painting and drywall fin-
ishing contracts in the Washington, D.C. metropolitan
area. Third, the judge found that the clause applied to
such work only when performed by the signatory em-
ployer through a business entity which is under ``man-
agement, control or majority ownership'' of the signa-
tory employer. The judge stated that the clause is not
triggered where an affiliation, a subsidiary-to-parent re-
lationship, or ``ownership interests'' falls short of ma-
jority ownership. Finally, the judge concluded that the
only effect of such work performance is that the terms
and conditions of the contract will be applied to ``thatwork.'' In sum, the judge found, the clause does notapply to the terms and conditions of employment for
anything other than commercial painting and drywall
finishing contracts in the Washington, D.C. metropoli-
tan area. The judge reasoned that in such a situation
the Union would have a primary dispute with the sig-
natory employer. Moreover, the judge stated, if an em-
ployer ``exercises directly or indirectly ... manage-

ment, control or majority ownership'' over another en-
tity, then the signatory employer presumptively has the
right or power to control assignment of work by that
entity.The judge acknowledged the possibility that theBoard might disagree with his finding and conclude
that the clause is unlawful on its face, which would
end the inquiry. The judge also noted, however, that
the Board might find the clause ambiguous and, ac-
cordingly, he considered extrinsic evidence to deter-
mine its legality. In doing so, the judge reached four
conclusions: (1) Sweeney was not the alter ego of
Manganaro, (2) the employees of Manganaro and
Sweeney do not constitute a single bargaining unit, (3)
Sweeney's operations did not pose a threat to preserva-
tion of bargaining unit work, and (4) viewed from the
standpoint of the Union's intent in the context of the
multiemployer bargaining unit, the Union's motive in
seeking the clause was preservation of unit work, andthe Union had reason to believe that double-breastedoperations by other signatory employers caused or
threatened loss of unit work.With respect to his first conclusion, the judge foundthat Sweeney was not the alter ego of Manganaro be-
cause Sweeney was not the ``disguised continuance''
of Manganaro. Sweeney was formed and commenced
operations before Manganaro, as a nonunion company.
After Manganaro commenced operations, both compa-
nies prospered, side by side. In 1983±1984, John
Manganaro, for reasons unrelated to the present case,
began to scale down the operations of both Sweeney
and Manganaro. He believed that both companies were
in a rapid growth pattern which would prevent them
from achieving their projected goals. He reduced the
operations of Sweeney to a greater extent than those
of Manganaro. The evidence fails to indicate that the
Manganaro Organization ever bid for a job through
Sweeney rather than Manganaro in order to avoid con-
tractual terms and conditions of employment. Rather,
the determination was based on which company was
more likely to get the work.Usually, the general contractor only invited one ofthe companies to bid. Often, the drywall contractors
knew before hand whether a job was likely to go union
or nonunion and bid or refrained from bidding accord-
ingly. Although bidding activity was coordinated and
controlled by the Manganaro Organization, each com-
pany bid separately for jobs. Thus, if the general con-
tractor on a job was signatory to a union contract,
Manganaro would bid. If Sweeney, by virtue of its
nonunion status, was more likely to get the work,
Sweeney would bid. Determination of which company
would submit a bid was not based on mutual schedul-
ing of work or other efforts to coordinate the oper-
ations of Manganaro and Sweeney. Manganaro never
subcontracted to Sweeney. Sweeney, however, some-
times did subcontract portions of its work to
Manganaro or other drywall contractors. In sum, the
judge found that the Manganaro Organization regarded
Manganaro as its flagship company in the Washington
Metropolitan area and had no intention of using
Sweeney as a means of displacing Manganaro.The judge also found that the employees ofManganaro and Sweeney did not constitute a single
bargaining unit, as there was no effort to siphon off
work from one to the other. Although bidding was co-
ordinated and controlled by the Manganaro Organiza-
tion, each company bid separately for jobs. On those
few occasions when Manganaro performed work sub-
contracted from Sweeney, there was no greater jobsite
coordination between them than there would be be-
tween independent contractors at the site.The judge further found that Sweeney's operationsdid not pose a threat to preservation of bargaining unit
work, i.e., the work of Manganaro's employees per- 163PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)14Sec. 8(e) provides in pertinent part:It shall be an unfair labor practice for any labor organizationand any employer to enter into any contract or agreement, ex-
press or implied, whereby such employer ceases or refrains or
agrees to cease or refrain from handling, using, selling, trans-
porting or otherwise dealing in any of the products of any other
employer, or cease doing business with any other person, and
any contract or agreement entered into heretofore or hereafter
containing such an agreement shall be to such extent unenforce-
able and void[.]Sec. 8(b)(3) requires labor organizations to bargain in good faithwith the employers of employees whom they represent. According
to the complaint, the Union violated Sec. 8(b)(3) by bargaining to
impasse over the anti-dual-shop clause, which the complaint asserts
was an unlawful, and hence nonmandatory, subject of bargaining.
Thus, the question whether the disputed clause violates Sec. 8(e) is
dispositive of the 8(b)(3) allegation as well.15NLRB v. Longshoremen ILA, 447 U.S. 490, at 504 (1980)(
ILAI), citing NLRB v. Pipefitters, 429 U.S. 507, 517 (1977); NationalWoodwork Mfrs. Assn. v. NLRB, 386 U.S. 612, 620, 635 (1967).16National Woodwork, 386 U.S. at 625±626.forming drywall work. The pattern and volume ofwork of Manganaro differed significantly from that
prevailing among union painting and drywall contrac-
tors in the Washington, D.C. area during 1980±1984.
As noted, Manganaro was new to the area, having
commenced business about a year after Sweeney.
Therefore, viewing Manganaro as a unit, there was no
prior basis, when comparing its operations with those
of Sweeney, for determining what constituted unit
work. During 1980±1983, Manganaro, like Sweeney,
enjoyed phenomenal growth. Total reported hours
worked by Manganaro unit employees rose from about
976 in 1980 to 16,744 in 1982, and 36,054 in 1983.
Sales volume rose steadily, outstripping Sweeney. In
1979±1980, in millions of dollars, Sweeney's salesvolume totaled $1596, while Manganaro's totaled
$1757. In 1982±1983, Sweeney totaled $4,159 million,
while Manganaro totaled $12,331 million in sales.The fourth finding made by the judge was with re-spect to the Union's subjective intent in seeking the
clause at issue. The judge reasoned that the Union did
not have one reason for wanting Manganaro to sign a
contract with the clause and a different reason when
dealing with the other union contractors. He therefore
determined to address the Union's motivation in con-
nection with the issue of work preservation in the mul-
tiemployer unit. The judge first disagreed with the
General Counsel's contention that Manganaro and
Sweeney operated in different markets. The judge
found that until the mid-1970's, there was a fairly
clear delineation between a union market and a non-
union market in the Washington area. This line, how-
ever, became increasingly blurred from the mid-1970's
through 1984, at which time the judge found that
Manganaro and Sweeney were frequently found bid-
ding in what might have traditionally considered the
other's market, i.e., Sweeney bid large commercial
jobs that Manganaro traditionally performed, and
Manganaro found itself bidding on some traditionally
nonunion jobs.The judge then found that, as with Sweeney andManganaro, the lines between traditionally union and
nonunion work became increasingly blurred in the
multiemployer unit. Union painting and drywall con-
tractors could not compete price-wise with nonunion
contractors. The Manganaro operations manager testi-
fied that on nonspecialty work, Manganaro's bid was
usually nearly 20 percent higher than that of nonunion
firms bidding for the same job. The judge stated that
contractors engaged in double-breasted operations,
knowing they could work through one wing or another
except on all union jobs, showed little inclination to
press for contract concessions. As a result of these de-
velopments, the volume of union drywall work re-
mained constant during a period of time in the late
1970's and early 1980's when there was a constructionboom in the Washington area, including drywall work.In absolute terms, the volume of union work remained
about the same, but the percentage of work done by
union employees dropped sharply.Accordingly, the judge concluded that the Union de-manded and struck for the clause at issue for the object
of preserving work historically performed by painting
and drywall employees of signatory employees. The
demand and the strike were not ``tactically calculated''
at organizing the employees of Sweeney or any other
nonunion wing of a double-breasted operation. From
the beginning, according to the judge, the Union dem-
onstrated its primary goal.IV. ANALYSISA. The Clause is not Unlawful on Its FaceSection 8(e) of the Act generally prohibits those col-lective-bargaining agreements which require employers
to cease doing business with any other person.14Sec-tion 8(b)(4)(A) prohibits a union from (i) engaging in,
or inducing or encouraging employees to engage in
strikes or refusals to perform services, or (ii) threaten-
ing, coercing, or restraining persons engaged in com-
merce, where in either case an object of such conduct
is to force or require an employer to enter into an
agreement which is prohibited by Section 8(e). Section
8(b)(4)(B) prohibits a union from forcing or requiring
any person to cease using, selling, handling, transport-
ing, or otherwise dealing in the products of another, or
to cease doing business with any other person.Although Section 8(e) does not by its terms distin-guish between primary and secondary activity, the Su-
preme Court has held that ``Congress intended to reach
only agreements with secondary objectives.''15Simi-larly, Section 8(b)(4) was designed to protect employ-
ers who are neutrals in a labor dispute which is not
their own.16The Court has refused, however, to read 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Id. at 627.18447 U.S. at 504, citing National Woodwork, supra at 644±645.19Id. at 504±506.20This case is distinguishable from the Board's decision in Car-penters District Council of Northeast Ohio (Alessio Construction),310 NLRB 1023 (1993), on precisely these grounds. In Alessio, theunion sought an anti-dual-shop clause as a condition of reaching
agreement with the employer. The clause there read:In the event that the partners, stock holders or beneficial owners
of the company form or participate in the formation of another
company which engages or will engage in the same or similar
type of business enterprise in the jurisdiction of this Union and
employs or will employ the same or similar classifications of
employees covered by this Collective Bargaining Agreement,
then that business enterprise shall be manned in accordance with
the referral provisions herein and covered by all terms of this
contract.This clause is not limited to situations in which common controlis demonstrated. In the present case, by contrast, the clause requires
both that the contractor perform the work and exercise management,
control, or majority ownership over the other entity involved. Be-
cause of this distinction, the present case does not, as our dissenting
colleague maintains, overrule Alessio.Section 8(b)(4) as prohibiting primary activity whichmay impact on a neutral employer, stating that ``how-
ever severe the impact of primary activity on neutral
employers, it was not thereby transformed into activity
with a secondary objective.17The General Counsel and our dissenting colleagueallege that the clause is secondary in nature because it
would require Manganaro to cease doing business with
entities that are separate persons under the Act and
would prospectively prohibit Manganaro from doing
business through another company not signatory to the
clause. The General Counsel and the dissent further
argue that the clause is not a valid work-preservation
clause but rather is designed to affect the labor rela-
tions of a separate employer.In ILA I, the Supreme Court noted that ``whether anagreement is a lawful work preservation agreement de-
pends on `whether, under all the surrounding cir-
cumstances, the Union's objective was preservation of
work for [bargaining unit] employees, or whether the
[agreement was] tactically calculated to satisfy union
objectives elsewhere .... 
The touchstone is `whetherthe agreement or its maintenance is addressed to the
labor relations of the contracting employer vis-vis hisown employees.'''18The Court in ILA I then set fortha two-part test to determine the lawfulness of a work-
preservation agreement. ``First, [the agreement] must
have as its objective the preservation of work tradition-
ally performed by employees represented by the union.
Second, the contracting employer must have the power
to give the employees the work in questionÐthe so-
called `right of control' test[.]'' The Court explained
that ``[t]he rationale of the second test is that if the
contracting employer has no power to assign the work,
it is reasonable to infer that the agreement has a sec-
ondary objective, that is, to influence whoever does
have such power over the work.''19Both of these testsare met by the clause at issue here.Turning first to the right of control test, we agreewith the judge that the clause is not unlawful on its
face and, accordingly, that under J.K. Barker Truck-
ing, supra at 517, we ``interpret it to require no morethat what is allowed by law.'' The General Counsel
and our dissenting colleague contend that the clause,
on its face, fails to meet the right of control test be-
cause it could and would apply to separate, though
commonly owned, companies over which the signatory
has no power to assign work. The General Counsel
and the dissent further contend that the clause is
facially unlawful because it would apply to two tan-
gentially related companies performing the work at
issue whenever the person running either the contractor
or the targeted entity is also even a small shareholderor an incidental director of the other company. Thus,the General Counsel and our dissenting colleague
argue that the clause would have overly broad ``down-
stream'' applications whenever a signatory employer
has a nonunion subsidiary and ``upstream'' applica-
tions from a nonsignatory entity performing work
which attribute performance of the work to a signatory
employer. For the reasons below, we find these argu-
ments unpersuasive.By its terms the clause at issue here applies to the``Contractor'' if it ``performs ... work ... covered

by this Agreement, under its own name or the name
of another, ... wherein the Contractor ... exercises
directly or indirectly ... management, control, or ma-

jority ownership.'' The judge found, and we agree, that
the requirement that the signatory contractor exercises
``management, control, or majority ownership'' over
another entity presumptively means the contractor has
the right or the power to control the assignment of
work of that entity's employees. In addition, the clause
by its terms states that it applies only if the signatory
``exercises'' such control. This is more than potential
authority; it refers to the actual or active control of the
work. Finally, the clause by its terms limits its objec-
tive to work which the contractor ``performs.'' This
further indicates that the clause requires the contractor
to have the authority to control the work; otherwise,
the work done through the device of another entity
would not be work the contractor performs. Thus, we
disagree with the General Counsel and our dissenting
colleague and find that the language of the clause ap-
plies only when the signatory contractor has the right
of control over the work in question. In giving a more
expansive reading to the clause, the General Counsel
and our dissenting colleague lose sight of these limita-
tions.20We agree with the judge that the clause is not trig-gered merely by the fact of an affiliation, subsidiary
and parent relationship, or ownership interest short of 165PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)21185 NLRB 303, 304 (1970), enfd. per curiam 443 F.2d 1173(1971).22Relying on Berman Enterprises v. Longshoremen ILA Local333, 644 NLRB F.2d 930 (9th Cir. 1980), cert. denied 454 U.S. 965(1981).23Relying on Copperweld Corp. v. Independence Tube Corp., 467U.S. 752 (1984).24This is how the Court summarized this test in ILA I, supra at504.25Id. at 505.26Id. at 507.majority ownership. The clause does not, as assertedby the General Counsel and our dissenting colleague,
apply to virtually any participation by principals of the
signatory in the operations of a nonsignatory entity, re-
gardless of the lack of common control of the two en-
tities. Contrary to the contentions of the General Coun-
sel and our dissenting colleague, the clause does not
apply merely because a person who runs one entity has
a small number of shares of stock in or holds a seat
on the board of directors of the other entity. Rather,
it applies to the signatory contractor who performsand exercises control over the work, not to tangentialownership or management. Furthermore, the language
in the clause referring to the contractor's exercise of
control ``through its officers, directors, partners, own-
ers or stockholders'' does not define or broaden the re-
quirement that the contractor must exercise manage-
ment, control, or majority ownership but instead is a
tool ``to prevent any device or subterfuge to avoid the
protection and preservation of [unit] work,'' and then
only when the authority of the officers, etc., constitutes
the same authority as that of the contractor.The clause, by its terms, applies to indirect as wellas direct management, control, or majority ownership
and to that extent does have upstream and downstream
applications, but not in the manner asserted by the
General Counsel and our dissenting colleague. Indirect
control would, for example, make the clause applicable
``downstream'' to a separate subsidiary of the signa-
tory contractor or ``upstream'' when the targeted enti-
ty's and the signatory contractor's relationship was
through a holding company to which both the signa-
tory and the target are subsidiaries. But it would do so
only if there is a chain of management, control, or ma-
jority ownership involving the signatory, holding, and
targeted entities, and as discussed above, the work in
question was ``performed'' by the signatory through
the target.Accordingly, we find that the clause has ``down-stream'' and ``upstream'' applications only when there
is a substantial commonality or interrelationship of
management, control, or ownership flowing between
the signatory contractor and the other (targeted) entity.
That such a chain of control may be indirect does not
mean that it would apply merely because there is some
tangential overlap of ownership or management. Rath-
er, the clause requires that the signatory must have ef-
fective, albeit indirect, management, control, or major-
ity ownership. In sum, that the clause would apply to
indirect control does not mean that the signatory con-
tractor does not have the right of control over that
work.The General Counsel and the dissent further arguethat the clause is secondary because the clause would
apply to the potential, as opposed to actual, control
over the assignment of work. Citing Los AngelesNewspaper Guild Local 69 (Hearst Corp.),21the Gen-eral Counsel contends that mere potential power to as-
sign work does not meet the right of control test. The
judge questioned this assertion in his initial decision22and his supplemental decision.23We, however, con-clude that the General Counsel's assertion is misplaced
in light of our finding above that the clause requires
the actual, active ``exercise'' of the right of control.
Based on this finding, Hearst Corp., in which suchevidence of actual control was lacking, is distinguish-
able.Turning next to the purpose of the clause, we find,in agreement with the judge, that the objective of the
clause is to preserve work traditionally performed by
unit employees. The preamble to the clause states that
its objective is to ``protect and preserve, for the em-
ployees covered by this Agreement, all work they have
performed and all work covered by this Agreement.''
Nothing in this language or the language that follows
indicates that the clause seeks anything other than ``the
preservation of work traditionally performed by the
employees represented by the union.''24The objectiveof the clause is also revealed by the nature of the work
the union is seeking to preserve. In ILA I, the SupremeCourt stated that the most basic question in analyzing
a work preservation defense is ``[w]hat is the 'work'
that the agreement allegedly seeks to preserve?''25TheCourt stated that ``[i]dentification of the work at issue
... requires a careful analysis of the traditional work

patterns that the parties are allegedly seeking to pre-
serve, and of how the agreement seeks to accomplish
that result under the changed circumstances.''26Here, we find that the work that the clause seeks topreserve is the commercial drywall work traditionally
performed by the unit employees of the signatory em-
ployer in the geographic area covered by the collec-
tive-bargaining agreement. The changed circumstance
that the Union is reacting to is the encroachment of
nonunion shops on work traditionally performed only
by union shops. The way in which the clause seeks to
accomplish the preservation of unit work is by requir-
ing a contractor who performs the work through an-
other entity to apply the terms of the collective-bar-
gaining agreement. This approach seeks to ensure that
a contractor cannot siphon off traditional unit work to
a nonunion shop in order to avoid its collective-bar- 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27We adopt the judge's finding that the clause is not unlawful onits face. We also agree with the judge's additional finding that, even
if the clause is ambiguous on its face, the extrinsic evidence estab-
lishes that the clause is lawful. In making this finding, the judge
concluded that the evidence fails to indicate that the operations of
Sweeney posed a threat to bargaining unit work, but that a real
threat to bargaining unit work existed in the industry, and the
Union's subjective intent in proposing the clause on an industrywide
basis was one of work preservation.We find that there need not be an actual threat to justify a work-preservation clause, because the anticipation of a threat can by itself
motivate a desire to preserve the work traditionally performed by the
unit employees. Even if there were no actual threat to the work per-
formed by the unit employees of Manganaro, the clause here was
proposed industrywide in an area in which the threat of dual shops
was very real to many union shops in the industry. As observed by
the judge, when looking to the Union's subjective intent, one cannot
presume that it had one motive of work preservation in presenting
this clause to certain employers and another motive in presenting it
to Manganaro.28Cf. Fall River Dyeing Corp. v. NLRB, 482 U.S. 27 (1987), inthe somewhat analogous arena of successorship. See also Stephen F.
Befort, Labor Law and the Double-Breasted Employer: A Critiqueof the Single Employer and Alter Ego Doctrines and a Proposed Re-
formulation, 1987 Wis. L. Rev. 67.29Id. at 505±506, footnote omitted.30Alessio Construction, supra at 1023.31294 NLRB 766 (1989), enfd. in relevant part 905 F.2d 417(D.C. Cir. 1990).gaining agreement with the union,27and thus the le-gitimate expectation of employees who would other-
wise be deprived of contractual benefits.28Also illustrative of the Union's primary goal is thefact that the clause is not a union signatory clause that
seeks to organize the employees of the nonunion en-
tity. Indeed, because the nonunion entity is not a party
to the clause it has no direct application to such enti-
ties. Rather, the clause applies only when the signatory
contractor performs unit work through a nonunion en-
tity, and even then the clause applies only to the unit
work performed. All other work performed by the non-
union entity is left unaffected.Such a situation is truly one of work preservationbecause the Union seeks no more than that which it is
lawfully entitled to seek: the protection of work tradi-
tionally performed by bargaining unit employees. To
allow an employer to perform bargaining unit work
through another entity at less than contract terms in
order to lower labor costs would effectively allow an
employer to siphon off that work to a more attractive
alternative. What the clause requires is simply that ifan employer performs work covered by the collective-
bargaining agreement, that work must be performed
under the terms of the collective-bargaining agreement.A union could lawfully seek even more than whatthe clause requires and demand that the employer
never perform unit work through another entity. The
fact that the clause requires something less that what
a union would be fully entitled to does not make the
clause unlawful. Such a situation is similar to that dis-
cussed in ILA I, supra at 505. There the Court foundthat one way to preserve the work of unit employees
in the face of change in their industry ``is simply to
insist that the innovation not be adopted and that thework be done in the traditional way.'' The SupremeCourt added that ``the protection Congress afforded to
work-preservation agreements cannot be limited solely
to employees who respond to change with intran-
sigence.'' The work-preservation doctrine, then, must
also apply to situations where a union attempts to ac-
commodate change while preserving as much of the
traditional work patterns as possible.29The clause here, although not addressing a techno-logical change as in ILA I, does address the fact thatcertain union employers in the construction industry do
``form[], acquire[], or maintain[] a separately managed
nonunion company that performs work of the same
type as that performed by the affiliated union com-
pany.'' 30In some situations, employers use this sepa-rately managed company, or dual-shop, to perform
work of the type covered by the union contract at a
lower cost. Seeking to preserve this work for unit em-
ployees is a legitimate goal to preserve work tradition-
ally performed by unit employees.The General Counsel also argues that this case isgoverned by the Board's decision in Sheet MetalWorkers Local 91 (Schebler Co.),31asserting that theclause there was nearly identical in scope to the one
at issue here. We disagree. In that case, the union
sought an ``Integrity Clause'' to ensure that employers
were either 100 percent union or 100 percent non-
union. The clause required that the signatory employer
force related firms or affiliates to grant employees the
wages, hours, and working conditions of union agree-
ments under penalty of having its own union agree-
ment rescinded. The judge's decision, adopted by the
Board, found a violation of the Act because, inter alia,
the clause was not limited to protecting bargaining unit
work, and that there was no attempt to limit the clause
to work in the geographic location of the union shops.
Finally, we note that in Schebler, the union did notraise a work-preservation defense. These facts distin-
guish the present case from Schebler.Here, the clause is much more narrow in scope thanthe clause in Schebler and, in fact, contains a geo-graphic limitation to the application of the clause. The
language of the clause in the present case applies only
when ``the Contractor performs on-site construction
work of the type covered by this Agreement[,]'' that
is, commercial painting and drywall finishing work in
the Washington, D.C. area. This specific limitation to
unit-type work indicates that the clause is not directed
at acquiring work not traditionally performed by the
unit employees or at organizing the employees of an-
other employer. Inherent in this reference to the agree-
ment is a limitation of its application in terms of both 167PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)32927 F.2d 895, 896 (1991). The clause in Becker reads:(a) In order to protect and preserve, for the employees coveredby this Agreement, all work heretofore performed by them and
in order to prevent any devise or subterfuge to avoid the protec-
tion and preservation of such work, it is hereby agreed as fol-
lows: If and when the Employer shall perform any work of the
type covered by this Agreement, under its own name or the
name of another, as a corporation, company partnership or any
other business entity, including a joint venture, wherein the em-
ployer, through its officers, directors, partners, or stockholders,
exercises either directly or indirectly management, control or
majority ownership the terms and conditions of this Agreement
shall be applicable to all such work.33Id. at 898. In Becker, the plaintiffs framed the question in termsof whether the two entities constituted a single employer under the
standards of the Kiewit case. In the present case, the General Coun-sel excepts to the judge's finding that the Manganaro Organization
constitutes a single employer. We find it unnecessary to pass on this
issue because we agree with the court in Becker that single employerstatus is inapplicable to the analysis of the work-preservation de-
fense. Single-employer status may be relevant to an analysis of
whether a work-preservation clause is lawfully applied, but that issue
is not before us here. See also Teamsters Local 560 (Curtin Mathe-son), 248 NLRB 1212 (1980).34Id., citing National Woodwork at 627.35Id., citing National Woodwork at 640.36Becker Electric Co., supra at 899.37Our dissenting colleague seeks to distinguish Becker from thepresent case on the basis that in Becker the court found that a threatto the unit work existed and, here, we have only the anticipation of
a threat. This distinction is not relevant because, as we have stated
above, the anticipation of a threat can, by itself, motivate a desire
to preserve the work traditionally performed by the unit employees.
See fn. 26, supra.the type and the geographic area of the work in ques-tion. This limitation ensures that the clause reaches
only those employers performing work of the type tra-
ditionally performed by unit employees in the union's
jurisdiction and avoids a situation where the union and
nonunion shops in question are geographically sepa-
rate, thereby negating a connection between the labor
relations of the two entities. Further, the application of
the clause requires only that the terms and conditions
of the contract will be applied to that ``unit-type''
work and leaves unaffected any other work being
done. Finally, the Union here has presented substantial
evidence that work preservation was the motivation be-
hind the clause. Thus, the clause is lawful on its face,
and the Union has demonstrated that its objective is
one of work preservation.This reading of the clause is supported by the SixthCircuit's interpretation of a virtually identical clause in
Becker Electric Co. v. Electrical Workers IBEW Local
212.32There, the court found that ``[t]he clause onlyaddresses efforts by the primary employer to avoid the
CBA by performing union jobs through other entities
it controls.'' In Becker, the union and the employers,Bertke Electric and Stapleton Electric, were parties to
successive collective-bargaining agreements. During
the negotiations for a new contract in 1984, the union
demanded that a work-preservation clause be included
in the contract, in order to combat the double-breasting
it feared would diminish its job opportunities.There was evidence that Bertke Electric had en-gaged in double-breasting. Bertke was owned by a
holding company, Bertke Investments, which owned
Belemech Inc., a nonunion electrical contracting com-
pany, and Bertke Services as well. All of these compa-
nies were controlled by the Bertke family and had
interlocking directorships. The union eventually struck
Bertke over its failure to reach an agreement that in-
cluded the work-preservation clause. The employers
filed suit in the U.S. District Court, alleging the strike
was unlawful because the purpose was to force the em-
ployers to agree to the work-preservation clause, which
they argued violated Section 8(e) of the Act.The employers argued that the clause had unlawfulsecondary effects because it would operate to apply the
terms of the contract to neutral, although related, thirdparties.33The court rejected this argument, stating thatwork-preservation clauses do not violate the Act mere-
ly because a neutral employer is to some degree af-
fected.34The correct inquiry, the court held, is``whether the clause was `primary' or `directed to the
labor relations between the contracting employer and
its union employees .... 
Thus, the impact on neutralemployers is not relevant because a bona fide effort to
preserve jobs in the face of a threat is a primary objec-
tive.''35The employers there also argued that the clause wasunlawful because it sought to acquire work rather than
to preserve work. In support of this position, they de-
scribed a separate ``merit'' or nonunion market that
exists separately from the unionized market. The em-
ployers asserted that the clause sought to acquire the
work of the nonunion shop, Belemech, and that this
work would never have gone to Bertke in the first
place.The court rejected this position as well, stating thatthe proper focus of the analysis is not the union/merit
shop distinction, but rather the traditional work pat-
terns that the parties are allegedly seeking to preserve,
and how the agreement seeks to accomplish that result
under the changed circumstances. The court stated that
``[t]he growth of non-union companies performing
work which was traditionally performed by union com-
panies is precisely the environment where work preser-
vation clauses are most essential.''36The court con-cluded that because the clause was a response to the
threat the union perceived from double-breasting, the
union had demonstrated that its primary objective was
one of work preservation, and therefore it had not vio-
lated the Act.37The General Counsel and our dissenting colleagueassert that Becker is inconsistent with the Board's deci-sion in Schebler, because in Schebler the Board fo-cused on whether the two entities were separate per- 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38386 U.S. at 627.39We emphasize that our finding that the clause itself does notviolate the Act because a lawful interpretation of the clause exists
on its face does not preclude the Board from finding a violation of
the Act if the clause is subsequently applied in an unlawful manner.
Further, we note that, in light of our finding that the clause is a pri-
mary work-preservation clause, we need not pass on whether the
clause would be protected under the construction industry proviso to
Sec. 8(e).1I find it unnecessary to pass on the 8(b)(4)(i) and (ii)(B) allega-tions. The remedy for these allegations would not differ in any mate-
rial respect from that for the 8(b)(4)(A) violations.2General Teamsters Local 982 (J.K. Barker Trucking Co.)
, 181NLRB 515, 517 (1970), enfd. 450 F.2d 1322 (D.C. Cir. 1971).3The proposed clause specified that:Sec. 1. To protect and preserve, for the employees covered bythis Agreement, all work they have performed and all work cov-
ered by this Agreement, and to prevent any devise or subterfuge
to avoid the protection and preservation of such work, it is
agreed as follows: If the Contractor performs on-site construc-
tion work of the type covered by this Agreement, under its own
name or the name of another, as a corporation, company, part-
nership, or other business entity, including a joint venture,
wherein the Contractor, through its officers, directors, partners,
owners or stockholders exercises directly or indirectly (includingbut not limited to management, control, or majority ownership
through family members), management, control or majority own-
ership, the terms and conditions of this Agreement shall be ap-
plicable to all such work.4Thus, the anti-dual-shop clause, by its express terms, constitutesan agreement by signatory employers to ``cease doing business''
with other persons or employers within the meaning of Sec. 8(e).5Indeed, the clause as written (and as admitted to by its drafter)is not limited in its application to employers meeting the test for sin-
gle-employer under Peter Kiewit. South Prairie Construction Co. v.Operating Engineers Local 627, 425 U.S. 800 (1976). As such it isclearly secondary. Sheet Metal Workers Local 80 (Limbach Co.), 305NLRB 312, 314 fn. 5 (1991).sons and therefore entitled to the protections in the Actagainst secondary activity. We find no such inconsist-
ency in light of the factual distinctions between the
cases, particularly the fact that in Schebler the uniondid not raise a work-preservation defense.In addition, a clause is not secondary if it is not di-rected at a neutral employer. In National Woodwork,the Court stated that a union's activity aimed at em-
ployers performing the work of the primary employer's
striking employees did not violate Section 8(b)(4)(A)
because the secondary employer had ``entangled him-
self in the vortex of the primary dispute.''38Here, anemployer to whom the contractor would divert his
work in order to escape the contract is likewise not a
neutral employer, because it too would have become
entangled in the vortex of the primary dispute between
the contractor and the union.B. ConclusionsThe antidouble-breasting clause at issue here is notunlawful on its face, because it meets both tests set
forth in ILA I. It purports to have a lawful purpose,and it applies to situations where the employer has the
right of control over the work performed. Even if the
clause was ambiguous, however, we find that the ex-
trinsic evidence establishes its lawful primary purpose.
Accordingly, there is no violation of Section 8(b)(3),
because the Union did not bargain in bad faith by
seeking a lawful antidouble-breasting clause. In addi-
tion, there is no violation of Section 8(b)(4)(A), be-
cause the Union did not seek to force the Employer to
enter into an agreement prohibited by Section 8(e).
Similarly, there is no violation of Section 8(b)(4)(B)
because the Union did not unlawfully seek to cause the
Employer to cease doing business with any other per-
son. Accordingly, absent any evidence that the clause
was enforced or was intended to be enforced in an un-
lawful manner we find that the clause is a lawful
work-preservation clause, and we dismiss the com-
plaint.39ORDERThe complaint is dismissed.MEMBERCOHEN, dissenting. My colleagues have thisday taken the significant step of sanctioning an unlaw-
ful secondary clause and have, sub silentio, overruleda 1993 case proscribing activity like that engaged inhere. In so doing, they have struck a blow against per-fectly lawful double-breasted operations.Contrary to my colleagues, I find that the Respond-ent's proposed anti-dual-shop clause is proscribed
under Section 8(e) and is not protected by the con-
struction industry proviso. Accordingly, I would re-
verse the judge and find that the Respondent violated
Section 8(b)(3)(4)(i) and (ii)(A) by insisting, as a con-
dition to reaching an agreement, that Manganaro agree
to this clause, and by refusing to refer its employee-
members to Manganaro's jobsites.1Initially, I agree with my colleagues that, underJ.K. Barker Trucking
,2the Respondent's anti-dual-shop clause3is clear on its face, making resort to ex-trinsic evidence unnecessary. However, unlike the ma-
jority, I find that the proposed clauseÐwhich falls
within the literal proscriptions of Section 8(e)4Ðisfacially overbroad and expressly encompasses separate
legal entities over which signatory employers lack con-
trol. Thus, the clause here, on its face, requires the sig-
natory to sever all ties to any nonsignatory company,
unless the nonsignatory agrees to be bound by the con-
tract. And, it applies in circumstances where the signa-
tory employer is not even, in law, a single employer
with the nonsignatory employer.5Further, the majorityholds that the clause is limited in its application to sit-
uations where the signatory has actual control of the
work. In my view, however, the clause defines what
constitutes control, and the definition encompasses far
less than actual control. I find that the Respondent's
anti-dual-shop clause clearly has an unlawful second-
ary objective. Indeed, I find this conclusion mandated 169PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)6See, e.g., Los Angeles Newspaper Guild Local 69 (Hearst Corp.),185 NLRB 303, 304 (1970), enfd. per curiam 443 F.2d 1173 (9th
Cir. 1971). The Board has applied the same test for determining re-
latedness of companies in double-breasting situations. Sheet MetalWorkers Local 80 (Limbach Co.), 305 NLRB 312, 314 fn. 5 (1991);Carpenters Local 745 (SC Pacific), 312 NLRB 903 (1993), enfd. inunpublished decision Carpenters Local 745 v. NLRB, No. 93-71038(9th Cir., Dec. 19, 1995).7Specifically, the Board found that the anti-dual-shop clause inAlessio came within the proscriptions of Sec. 8(e) because it: (1) wascalculated to cause Alessio to sever its ownership relations with af-
filiated firms that sought to remain nonunion, or to forbear from re-
lationships with such entities, even though the latter were separate
employers under court-approved Board law; and (2) was aimed, not
at preserving the work of Alessio's union-represented employees, but
at affecting the labor relations of nonunion companies which Alessiodid not control.In finding the clause prohibited under Sec. 8(e), the Board inAlessio rejected the judge's interpretation of the clause as applyingonly to double-breasted companies to which the signatory had di-
verted work. Instead, the Board found that the clause would equally
apply to work obtained from clients that had never intended to con-
tract with Alessio.8Schebler Co., supra, supports my view. In Schebler, the Boardfound that a proposed ``integrity'' clause was unlawful where it re-
quired the signatory to force related firms or affiliates to abide by
the terms and conditions of the union agreements or have their own
union agreements rescinded. Because the integrity clause, as written,
applied even where the signatory and affiliates/related companies
were not single employers under Peter Kiewit, supra, as well as towork outside the signatory's bargaining unit, it violated Sec. 8(e).
294 NLRB at 771.Likewise, in Limbach Co., supra, the Board squarely held thatcommon ownership between a union and nonunion breast does not,
alone, establish a primary dispute. Because the union's true object
in Limbach was to extend its contract to the nonunion wing, despiteits lack of control over the nonunion entity, the Board found that
the union had engaged in unlawful secondary activity. 305 NLRB
at 313±314.9The is the so-called ``downstream'' application of the clause.10The flaw in Alessio was that the challenged clause was not lim-ited to situations where common control by the signatory employer
was demonstrated. Here, too, the Respondent's anti-dual-shop clause
expressly applies even where the only linkage between signatory and
nonsignatory entities is common ownership or, as discussed below,
where ``management, control, or majority ownership'' of the non-
union entity is by an individual whose relationship to the signatory
may be as attenuated as minor shareholder status. In both instances,
the clause applies to work of the type performed by the signatory,
even though the signatory clearly lacks control over the nonunion
entity.Further, based on a plain reading of the clause, I find no supportfor the majority's or the judge's inference that the phrase ``exercises
directly or indirectly ... management, control, or majority owner-

ship'' `presumptively' applies only to situations where the signatory
has the power or right to control the assignment of work to the other
entity. On the contrary, the clear, disjunctive language of the clause
mandates the opposite conclusion.Finally, when analyzing the Respondent's anti-dual-shop clause,the relevant inquiry is not whether it was proposed to entities that
are single employers, but whether it requires a single-employer rela-
tionship to be operative. Clearly the instant clause does not.by the Board's decision in Carpenters District Councilof Northeast Ohio (Alessio Construction), 310 NLRB1023 (1993).In Alessio, the Board held that any ``attempt to im-pose a contract on separate employers of employees in
`work units far removed from the contractual unit' is
plainly secondary and is unlawful under Section 8(e),
absent proviso protection.'' Id. at 1025, citing SheetMetal Workers Local 91 (Schebler Co.), 294 NLRB766, 770 (1989), enfd. in relevant part 905 F.2d 417
(D.C. Cir. 1990), on remand 305 NLRB 1055 (1991).
In Alessio, the union insisted on an anti-dual-shopclause that required that its contract be extended to
companies that had, as participants in their formation,
``partners, stock holders or beneficial owners'' of a
signatory employer, provided that the companies en-
gaged in ``the same or similar type of business enter-
prise'' or employed ``the same or similar classifica-
tions of employees'' as those covered by the sig-
natory's collective-bargaining agreement. The Board
correctly found that this clause, by its terms, was not
restricted to situations where the signatory had actual
control over the other entities, or where the signatory
had diverted unit work to them. Rather, the clause in
Alessio mandated extension of the signatory's contractto separate legal entities with which the signatory had
a business relationship consisting solely of common
ownership and the performance of similar work. Be-
cause, under settled Board law, majority ownership is
insufficient to establish single-employer status,6theBoard found that the clause was secondary and unlaw-
fully sought to apply the contract to companies over
which the signatory lacked control.7The Respondent's anti-dual-shop clause is not iden-tical to that in Alessio. Rather, the clause here has self-serving ``protect and preserve'' preamble language os-
tensibly making it appear less offensive. However, theoperative provision of the clauseÐwhich applies re-gardless of the preambleÐ has precisely the same vice
of imposing the Respondent's contract on entities that
signatory employers do not control.8It does so in twoways. First, by its express terms, the Respondent's
clause applies where an officer, director, partner,
owner, or stockholder of a signatory employer exer-cises, directly or indirectly, ``management, control, or
majority ownership'' of another company performing
the same type of work as the signatory.9Since ``man-agement, control or majority ownership'' are disjunc-tive terms, the clause extends to any entity performing
contract-type work where the signatory exercises, even
``indirectly,'' majority ownership in the entity, even in
the absence of common management, control of labor
relations, or diversion of work which the signatory is,
in fact, empowered to assign. This ``lack of control''
is precisely the flaw that the Board found fatal in
Alessio.10Indeed, as in Alessio, the instant clausewould apply based on common ownership alone, and
is not limited to situations where common control or
diversion of work is alleged. To the contrary, it applies
here where there has been no diversion of work. Simi-
larly, the anti-dual-shop clauses in both cases do not 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11This is the so-called ``upstream'' application of the clause.12I agree with the majority that the Board and courts consider twofactors when determining whether a valid work-preservation defense
has been made under Sec. 8(e): (1) whether the object of the clause
was preservation of work for unit members; and (2) whether the
clause requires that the signatory employers have the ``right of con-
trol'' of the assignment of the sought work. NLRB v. LongshoremenILA, 447 U.S. 490 (1980); NLRB v. Enterprise Assn. of Pipefitters,429 U.S. 507 (1977). However, unlike my colleagues, I find that the
Respondent failed to satisfy either prong of this test. As discussed
above, the anti-dual-shop clause does not have as its object preserva-
tion of traditional unit work and it encompasses entities over which
the signatories lack control.13This distinguishes the instant cases from the ILA cases wherethe signatories controlled the disputed work.14In finding that the clause is not protected by the work-preserva-tion defense, I rely particularly on the literal breadth of the clause.
Although, in rejecting the work-preservation defense, I need not ad-
ditionally rely on the specific facts concerning Manganaro and its
nonunion breast, Sweeney, I find that they too support my position.
Thus, as found by the judge, there is no evidence that Manganaro's
work was diverted to Sweeney, that Sweeney's operations posed a
threat to bargaining unit work, or that the parent company ever oper-
ated as to favor Manganaro over Sweeney. Indeed, the judge ex-
pressly found that Sweeney existed prior to Manganaro, and that the
patterns and volume of Manganaro's and Sweeney's work signifi-
cantly differed. As in Alessio, there is no evidence that Manganarotransferred contact-type work to Sweeney, or that it altered its bid-
ding practices to divert work to Sweeney or other nonunion affili-
ates.The judge and majority make much of the fact that even thoughManganaro's work never declined and, indeed, that the parent com-
pany scaled back Sweeney's operations more significantly than it did
Manganaro's, the clause had a protected work-preservation object
because the union share of the market had declined. I reject this ar-
gument. Where, as here, unit work has not been diverted and the sig-
natory's work has not declined, in my view this is not work preser-
vation. Rather, such a clause effectively functions as a union orga-
nizing tool.15429 U.S. 507 (1977).seek the assignment to unit employees of any workperformed by the impacted nonsignatories. Rather, the
work is left with the nonsignatory company. The only
restrictionÐwhich is indeed reflective of intentÐis
that the contract cover the work performed by the non-
signatory company's employees.Second, the Respondent's clause likewise applieswhere ``management, control, or majority ownership''
of the nonunion entity is by an officer, director, part-ner, owner, or stockholder in the signatory company.11Thus, the clause prohibits virtually any participation by
principals of the signatory in operations of a nonsigna-
tory performing contract-type work, regardless of even
a lack of common ownership between the two entities.
For example, the clause on its face would apply even
where an individual in charge of the nonsignatory's
day-to-day operations owns but a single share of the
signatory's stock. Clearly, in those circumstances, the
signatory would have no right to control the nonsig-
natory's work.Contrary to my colleagues, I find that the Respond-ent's anti-dual-shop clause lacks a valid work preserva-
tion object. Instead, it is aimed at satisfying the Re-
spondent's secondary objectives. National WoodworkMfrs. Assn. v. NLRB, 386 U.S. 612, 644±645 (1967).12Under settled Board and court law, the work-preser-vation defense is restricted to the actual work per-
formed by the signatory employer, and notÐmore
broadlyÐto the type of work it performs, or to other
employees who may perform the same or similar work.
NLRB v. Longshoremen ILA, supra at 507. Here, how-ever, the clause is not so limited. It expressly applies
to legally separate but commonly owned companies
even though the signatory has no power to assign the
work performed by the nonsignatory.13Further, it cov-ers all work in the Respondent's jurisdiction, even if
the signatory employers had never performed it. As
such, not only is there no actual work preservation, but
the clause covers work which is not even ``fairly
claimable.'' As stated, rather than prohibiting nonsig-
natories from performing contract-type work, theclause expressly permits them to do so, but only ifthey comply with the terms of the agreement.14I do not believe that Becker Electric Co. v. Elec-trical Workers IBEW Local 212, 927 F.2d 895 (6thCir. 1991), warrants a contrary result. Initially, this
case is different from Becker where the court foundthat the clause stemmed from the union's fear that
work was slipping away to nonunion ``double-breasts''
and where the clause addressed only ``efforts by the
primary employer to avoid the CBA by performing
union jobs through other entities it controls.'' 927 F.2d
at 899. The court went on to conclude that: ``Because
insistence on the clause was a response to this threat,
the union had demonstrated that the primary object of
the clause was work preservation.'' Id. Here, of course,
there is no finding that the Union sought the clause in
response to any conduct by Manganaro to avoid its
prior collective-bargaining agreements. Indeed, as stat-
ed above, the clause here operates without regard to
signatory employer conduct and without regard to
whether the signatory ``controls'' the other entity.In any event, the court in Becker failed to apply theBoard's well-settled ``single employer'' test when
evaluating whether the clause had a primary or second-
ary object. See, e.g., Schebler Co., supra; Limbach Co.,supra; and Hearst Corp., supra. Further, in concludingthat the challenged clause was protected under the
work-preservation defense, the Becker court failed totake into account the judicial gloss imposed on Na-tional Woodwork by NLRB v. Enterprise Assn. of Pipe-fitters,15where the Supreme Court expressly approvedthe Board's right-to-control test. Lastly, the Beckercourt failed to follow established precedent by limiting
the scope of valid ``work preservation'' to actual unit 171PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)16See, e.g., NLRB v. Longshoremen ILA, supra at 507; Longshore-men ILA Local 1291 (Holt Cargo Systems), 309 NLRB 1283, 1286(1992).17See Becker, 927 F.2d at 898.18The proviso states that ``nothing in this subsection [8](e) shallapply to an agreement between a labor organization and an employer
in the construction industry relating to the contracting or sub-
contracting of work to be done at the site of the construction, alter-
ation, painting, or repair of a building, structure, or other work.''19On the contrary, all discussion in the relevant legislative historyfocused on the then-existing practices of signatories subcontracting
work to nonunion entities, or agreements by signatories to refrain
from requiring union employees to work along side nonunion em-
ployees. Id.20See generally NLRB v. Borg-Warner Corp., 356 U.S. 342, 349(1958). Moreover, Sec. 8(b)(3) would be violated even if the clause
applied only to companies that are in law single employers if the
employers in question were not part of the same collective-bargain-
ing unit. See generally Peter Kiewit Sons' Co., 231 NLRB 76, 77(1977), enfd. 595 F.2d 844 (1979).1The caption has been amended to reflect deletion of Cases 5±CC±1038 and 5±CB±4689 in which A.C.& S., Inc. was the Charg-

ing Party.work;16instead, it focused on ``traditional work pat-terns'' and concluded that the growth of nonunion
companies performing traditional unit work triggered
the work-preservation defense.17Finally, I find that the anti-dual-shop clause is notprotected under the construction industry proviso.18The proviso was enacted as an exception to Section
8(e)'s broad prohibition against secondary boycotts. As
such, this exception is to be narrowly construed and
applied only to that ``pattern of bargaining'' in effect
in the industry when the 1959 proviso was enacted.
Alessio, supra at 1029. This pattern consisted of sub-contracting jobsite work. Electrical Workers IBEW1186 (Pacific Electrical Contractors Assn.), 192NLRB 254 fn. 1 (1971). But, double-breasting did not
exist in 1959. Nor does the legislative history of the
8(e) proviso, as fully explicated in Alessio, support thenotion that Congress would have chosen to protect this
anti-dual-shop stratagem even had it existed. 310
NLRB at 1029.19For this reason, and because the pro-viso is to be strictly construed, it affords no haven for
the Respondent's anti-dual-shop clause.In sum, for the reasons stated by the Board inAlessio, I find that the Respondent's clause is second-ary, lacks a valid work-preservation object, and is not
protected by the construction industry proviso to Sec-
tion 8(e).Accordingly, I find that the Respondent violatedSection 8(b)(4))(i) and (ii)(A) by refusing to refer em-
ployee-members to Manganaro's jobsite in order to
compel Manganaro to agree to the anti-dual-shop
clause. And, because the clause is prohibited under
Section 8(e), I find that the Respondent violated Sec-
tion 8(b)(3) by insisting to impasse on this nonmanda-
tory bargaining subject,20and by refusing to refer em-ployee-members to the Manganaro jobsite in order to
compel Manganaro to agree to this proposed clause.Michael W. Josserand, Esq., for the General Counsel.David Jonathan Cohen, Esq., of Washington, D.C., for theRespondent.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
PROCEEDINGMARVINROTH, Administrative Law Judge. By Decisionand Order of August 29, 1990 (299 NLRB 618), the Board
remanded this proceeding to me for the purpose of determin-
ing whether the proposed antidouble-breasting clause at issue
has a secondary objective and thereby falls within the general
proscription of Section 8(e) of the Act, or whether the clause
constitutes a primary work-preservation clause and therefore
would not violate Section 8(e). The Board authorized me to
reopen the hearing for this purpose. The Board reconsidered
and vacated its orders of April 14 and July 16, 1986, which
in effect precluded Respondent Union from adducing evi-
dence on the issue in connection with the operations of then
Charging Party A.C.&S., Inc. and related or allegedly re-

lated firms. The Board passed on only one substantive issue.
The Board reversed my finding that Charging Parties
Manganaro Maryland1and A.C.&S. were part of the mul-
tiemployer bargaining unit of painting and drywall finishing
contractors in the Washington, D.C. area. The Board stated
that it considered this matter ``in order to define further the
issues on remand.'' On the Union's motion for reconsider-
ation, the Board in an unreported Decision and Order dated
May 9, 1991, held in sum that I was not precluded from
again considering the unit question in light of evidence pre-
viously excluded by the Board's 1986 orders.As the Board indicated in its reported Decision and Order(fn. 3), there were originally four Charging Parties in this
case. By the close of the hearing on June 12, 1986, there
were only two: Manganaro Maryland and A.C.&S (Mary-

land Drywall and John H. Hampshire, Inc. reached settle-
ments with the Union, withdrew their charges, and pertinent
complaint allegations were accordingly dismissed). Following
the Board's May 9, 1991 Decision and Order, A.C.&S,

petitioned for permission to withdraw its charges. I granted
the petition, for reasons set forth in my ruling and Order of
August 15, 1991. In the meantime, Manganaro Maryland,
which actively participated in the 1985±1986 hearing and
subsequent litigation before the Board, indicated that it did
not wish to participate in the remanded proceeding. How-
ever, Manganaro Maryland did not at this time ask to with-
draw its charges, and they remain pending. The General
Counsel and the Union, i.e., the only parties now participat-
ing in the proceeding, stipulated in sum that for the purposes
of this remand, and without waiving the Union's right to file
exceptions with the Board: (1) all subpoenaed persons are re-
leased, and there shall be no hearing at this time; (2) the bar-
gaining unit for consideration of the work-preservation object
is that of Manganaro Maryland employees (but without
waiving the Union's argument that Manganaro Maryland and
Sweeney were alter egos and/or a single employer with a
shared appropriate bargaining unit); and (3) on these assump-
tions and the existing record, the parties will brief to me
whether the Union's effort in 1983 and 1984 to obtain the 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Certain errors in my initial decision are noted and corrected.preservation of work clause from Manganaro was a lawfulprimary effort to preserve bargaining unit work. The parties
further stipulated as follows:When the events at issue in this case took place, anduntil June 1, 1987, Manganaro Holding Company, Inc.
(``Holding'') owned 100 percent of Sweeney Company
of Maryland (``Sweeney'') and Sweeney Corporation
Maryland (``Corporation''). Effective June 1, 1987,
Corporation bought Sweeney, and Holding sold Cor-
poration in its entirety to Lloyd T. Carhart and Charles
E. Wachter. Holding has no further ownership interest,
legal or equitable, in Sweeney or Corporation. Since
these sales, Manganaro Corporation, Maryland and
Sweeney have been operated separately, and the only
Manganaro corporation, company or other legal entity
operating in the geographic jurisdiction of District
Council 51 has been Manganaro Corporation, Mary-
land.I approved the stipulations and fixed a briefing schedule.Unlike the A.C.& S. situation, the record was fully and

fairly developed concerning the operations of Manganaro
Maryland and Sweeney. The complaint alleged secondary
boycott violations insofar as the Union's conduct was di-
rected at Manganaro. Therefore, under the rationale of the
Board's July 16, 1986 order, evidence concerning the oper-
ations and relationships of the various Manganaro organiza-
tion companies, including Manganaro and Sweeney, would
be admissible in evidence. I recommended dismissal of the
secondary boycott allegations because (1) the evidence failed
to indicate that the Union struck Manganaro Maryland for
any object other than to obtain a contract containing the
clause at issue and (2) the Manganaro organization compa-
nies, including Manganaro Maryland and Sweeney, con-
stituted a single employer under the Act. Therefore the ra-
tionale of the Board's order precluded me from considering
such evidence on the 8(b)(4)(A) allegations or, at least, leftme in the dark as to what evidence I could consider without
acting in disregard of a Board order. The Board has now re-
leased me from that constraint. The parties also adduced evi-
dence concerning industry area patterns, practices, negotia-
tions, and other factors which could or would be relevant to
the work preservation issue. The Union was precluded only
from adducing testimony through its subpoenas directed at
obtaining documents of A.C.&S. and related or allegedly

related companies, and testimony by CIB Operations Man-
ager Russell Seifert. The Union has now waived production
of such evidence for purposes of this remand proceeding. I
am satisfied that the record is now adequate for the purpose
of resolving the issue posed by the Board as stipulated by
the General Counsel and the Union.On the entire record in this case, including my initial deci-sion and the Decision and Orders of the Board,2and frommy observation of the demeanor of the witnesses, and having
considered the arguments of counsel, the briefs previously
submitted by the parties, and the supplemental and supple-
mental reply briefs submitted by the General Counsel and the
Union, I make the followingSupplemental Findings of Fact and Conclusions of LawPractically the Manganaro case (the only remaining case inthis proceeding) could be regarded as moot. The double-
breasted operation of Manganaro Maryland and Sweeney has
not existed since June 1, 1987. Manganaro Maryland, the
union wing, is the only Manganaro entity operating within
the Union's geographic jurisdiction. The evidence adduced in
the 1985±1986 hearing does not reflect the Manganaro orga-
nization's current operations within that jurisdiction. How-
ever, so far as indicated by the present record, the Union
never voluntarily abandoned its strike or demand that
Manganaro Maryland sign a contract containing the clause at
issue. The Union remains subject to a 10(l) injunction. More-
over, the parties make clear that they want a Board deter-
mination of the issues presented in the Manganaro case, even
if that determination must be made on the basis of facts
which are no longer operative. No party contends that the
case is moot. Therefore, I approved the stipulation of the
General Counsel and the Union, and I shall proceed to the
merits in accordance with the Board's remand and the par-
ties' stipulation. In my initial decision I recommended dis-
missal of the entire complaint. I specifically recommended
dismissal of the 8(b)(4)(A) and (3) allegations because the
clause at issue is protected by the construction industry pro-
viso to Section 8(e). I do not intend to reconsider that deter-
mination. As indicated, the Board held that Manganaro was
not part of the multiemployer unit. The Union waived pres-
entation of further evidence on the matter, and the Board's
determination is binding upon me. I am proceeding on the
premise that the bargaining unit for consideration of the
issues on remand is either the employees of Manganaro
Maryland or a unit of Manganaro and Sweeney employees.
Although the Board vacated its orders which precluded the
Union from adducing evidence concerning A.C.&S-CIB's

operations, the Board gave no explanation beyond stating
that the documents and the testimony sought were necessary
to resolve the work preservation issue. Although the Board
stated that it considered the unit question in order to furtherdefine the issues on remand, the Board did not state that evi-
dence on the work-preservation issue must be strictly com-
partmentalized by unit. In sum, the Board has not passed on
the General Counsel's theory of a violation or the propriety
of the Union's defense. In these circumstances, I shall deal
with the issue on remand by a series of alternative or hypo-
thetical considerations.In General Teamsters Local 982 (J.K. Barker Trucking
Co.), 181 NLRB 515, 517 (1970), affd. 450 F.2d 1322 (D.C.Cir. 1971); and Operating Engineers Local 701 (Lease Co.),276 NLRB 597, 600 (1985), the Board defined its analysis
of agreements alleged to violate Section 8(e):If the meaning of the clause is clear, the Board will de-termine forthwith its validity under 8(e); and where the
clause is not clearly unlawful on its face, the Board will
interpret it to require no more than what is allowed by
law. On the other hand, if the clause is ambiguous, the
Board will not presume unlawfulness, but will consider
extrinsic evidence to determine whether the clause was
intended to be administered in a lawful or unlawful
manner. In the absence of such evidence, the Board will
refuse to pass on the validity of the clause. 173PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)3Compare, the ``Integrity Clause'' in Sheet Metal Workers Local91 (Schebler Co.), 294 NLRB 766 (1989), enfd. in part and re-manded 905 F.2d 417 (D.C. Cir. 1990).4As indicated in my decision, the principal author of the clauseat issue testified that it was intended that the clause at issue should
apply only when the entities involved met the Kiewit test for a singleemployer. However, the language of the clause is not so limited. I
interpret the clause to mean what it says.5The General Counsel suggests (Supp. Br. 16), that Becker shouldbe disregarded, because it was not fully or adequately argued. Not-
ing that plaintiffs therein were represented by a former Board Re-
gional attorney, I find the suggestion unpersuasive. The General
Counsel makes a similar argument with reference to Administrative
Law Judge Ladwig's Decision in Carpenters District Council ofContinuedTherefore the first question presented is whether the clauseat issue is clearly unlawful on its face (as contended by the
General Counsel), or lawful on its face (as contended by the
Union). If either view is correct, then no further evidence
need be considered. In my initial decision, I held that the
General Counsel made out a prima facie case that the Union
violated Section 8(b)(4)(A) because: (1) the Union's refusalto refer employees constituted the kind of coercive conduct
proscribed in Section 8(b)(4); (2) ``theoretically at least,'' the
clause at issue could govern the relationships among entities
which are separate employers or persons under the Act; and
(3) such ``application of the contract'' clauses, on their face,
meet the ``cease doing business,'' language of Section 8(e).
However, I did not address the question of whether the
clause at issue in fact fell within the proscription of Section8(c), including but not limited to consideration of the
Union's work-preservation defense. I now address that ques-
tion. For the reasons which I now discuss, I find and con-
clude that the clause at issue does not fall within the pro-
scription of Section 8(e).With respect to Manganaro Maryland, the complaint al-leges in two ways that the clause at issue was unlawful.
Paragraph 24 alleges that the clause unlawfully requires
Manganaro Maryland to cease doing business with Brothers,
Industries, and Holding unless the contract sought by the
Union was applied to Sweeney. Paragraph 23 alleges that the
clause would unlawfully require Manganaro Maryland ``to
refuse to engage in business with any separate person unless
the agreement is applied to that person.'' By this dichotomy,
the General Counsel evidently sought a determination con-
cerning the status of the various Manganaro organization
companies. I made such determination in connection with the
8(b)(4)(B) allegation. I found that Manganaro Maryland,
Brothers, Industries, Holding, and Sweeney together con-
stituted a single employer under the Act. I specifically found
that all of the critical elements (common ownership, central-
ized control of labor relations, common management, and
interrelation of operations) were present. The Manganaro
companies together constituted a single employer and a sin-
gle person within the meaning of Section 8(e). Therefore
there could be no violation of Section 8(b)(4)(A) as alleged
in paragraph 27, and I am recommending that this allegation
of the complaint be dismissed.Paragraph 23 is couched in broader terms. The allegationis not limited to the Manganaro entities as of 1984. Rather,
paragraph 23 alleges in essence that the clause would unlaw-
fully restrict Manganaro Maryland in or from doing business
with other entities in the future. In determining the legality
of the clause, the law as developed under both Section
8(b)(4)(B), the secondary boycott provision, and Section 8(e),
the hot cargo provision, are applicable. Section 8(e), in effect
prohibits agreements to engage in secondary boycotts. As the
Supreme Court pointed out in National Woodwork Mfgs.Assn., 386 U.S. 612, 635 (1967), Section 8(e) is a ``loopholeclosing measure'' which ``closely tracks'' the language of
Section 8(b)(4)(B). Just as Section 8(b)(4)(B) does ``not
reach employees' activity to pressure their employer to pre-
serve for themselves work traditionally done by them,'' Sec-
tion 8(e) does not prohibit agreements made and maintained
for that purpose. Bearing this in mind, we examine the lan-
guage of the clause at issue; specifically, section 1, the sub-
stantive provision of the clause. First, the clause purports tohave a lawful purpose, namely: ``To protect and preserve, forthe employees covered by this Agreement (i.e., unit employ-
ees) all work that they have performed, and all work covered
by this agreement (i.e., unit work), and to prevent any device
or subterfuge to avoid the protection and preservation of such
work.'' National Woodwork, 386 U.S. at 635. Section 2 ofthe 1981±1984 Area Agreement states that: ``The Contractor
recognizes the Union for all of the Contractor's journeymen
and apprentices, including temporary employees, employed
in connection with commercial painting and drywall finishing
contracts as hereinafter defined in the Washington, D.C. Met-
ropolitan Area.'' Second, the clause applies only to unit type
work, i.e., commercial painting and drywall finishing work in
the Washington, D.C. metropolitan area. Third, the clause ap-
plies to such work only when performed by the signatoryemployer through a business entity which is under ``manage-ment, control, or majority ownership'' of the signatory em-
ployer. The clause is not triggered merely by the fact of an
affiliation, subsidiary to parent relationship or ``ownership
interests'' which fall short of majority ownership.3Fourth,the only effect of such work performance is that the terms
and conditions of the contract will be applied to that work.In sum, the clause does not apply to terms and conditions
of employment for anything other than the performance of
unit type work.As indicated, the clause addresses a situation where thesignatory employer, through the device of another entity, isperforming unit type work under nonunion conditions. In
such situation, the Union would have a primary dispute with
the signatory employer. Under J.K. Barker
, supra, the Boardwill interpret such clause ``to require no more than what is
allowed by law.'' Moreover, if an employer ``exercises di-
rectly or indirectly ... management, control or majority

ownership'' over another entity, then the employer presump-
tively has the right or power to control assignment of work
by that entity. See my discussion at JD 23±25 and cases
cited there.4Where as here, a union engages in strike con-duct against an employer having right or power to control as-
signment of work, concerning the terms and conditions of
employment under which such work is performed, and such
work would constitute unit or fairly claimable unit work if
performed directly by that employer, then the union is not
engaged in a secondary boycott or a demand for an unlawful
hot cargo agreement, i.e., an agreement to engage in a sec-
ondary boycott. See Becker Electric Co. v. Electrical Work-ers IBEW Local 212, 927 F.2d 895 (6th Cir. 1991), BermanEnterprises v. Longshoremen ILA Local 333, 644 F.2d 930(2d Cir. 1981), cert. denied 454 U.S. 965 (1981).5See also 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Northeast Ohio (Alessio Construction Co.), in which counsel for theGeneral Counsel was the same as originally in the present case.6Los Angeles Newspaper Guild Local 69 (Hearst Corp.), 185NLRB 303 (1970), enfd. 443 F.2d 1173 (9th Cir. 1971), cert. denied
404 U.S. 1018 (1972). See also Television Artists AFTRA (HearstCorp.), 185 NLRB 593 (1970), enfd. 462 F.2d 887 (D.C. Cir. 1972);Teamsters Local 391 (Vulcan Materials Co.), 208 NLRB 540(1974); Commercial Workers Local 1439 (Price Enterprises), 271NLRB 754 (1984); and Carpenters District Council of Houston(Baxter Construction Co.), 201 NLRB 23 (1973).the cases cited in my initial decision at JD 25 (Teamsters v.Oliver, A.C.E. Transportation, Terminal Barber Shops &
Checker Taxi Co.). And see also the Board's Decision on re-mand in Checker Taxi, 283 NLRB 340 (1987); TeamstersLocal 70 (Chipman Freight), 283 NLRB 343 (1987), affd.843 F.2d 1224 (9th Cir. 1988); and Teamsters Local 560(Curtin Matheson Scientific), 248 NLRB 1212 (1980). Sig-nificantly, some of these cases did not even involve firms
with shared common ownership. Rather they involved leasing
or contracting arrangements between separately owned enti-
ties. In Chipman Freight, the Board emphasized that Section8(b)(4) prohibits strike conduct only against ``neutral parties,
those `wholly unconcerned in the disagreement.''' In the
present case, an entity under the management control or ma-
jority ownership of Manganaro Maryland, performing unit
type work, ``cannot be regarded as a neutral and wholly un-
concerned party in a dispute over the alleged loss of unit
work.''The General Counsel's reliance on Schebler Co., supra(Supp. Br. 11±12), falls wide of the mark. The ``integrity
clause'' at issue in that case was far broader than the present
clause in several respects. First, the integrity clause applied
to firms having either a subsidiary or parent relationship with
the signatory employer, and extended to entities in which the
signatory had ``ownership interests'' which might be lessthan majority or even controlling interest (if the stock were
not publicly traded). Most important, the clause was not lim-
ited to the performance of unit type work. Rather, the clause
embraced any work covered by Sheet Metal Workers' Union
contracts anywhere in the United States. (Sheet Metal Work-ers Local 80 (Limbach Co.), 305 NLRB 312 (1991); andLimbach Co. v. Sheet Metal Workers, 949 F.2d 1241 (3d Cir.1991), are similarly distinguishable from the present case.)
Indeed the respondent in Schebler, a local representing em-ployees in the Rock Island, Illinois area, did not raise a
work-preservation defense, and invoked the clause in connec-
tion with work performed by a nonsignatory company in
Phoenix, Arizona. (The respondent union also did not rely on
the construction industry proviso to Sec. 8(e), and the Board
found that the clause was not limited to onsite construction
work.) Nevertheless, the court of appeals left open the possi-
bility that the clause might be lawful if a provision for pen-
alty of contract recision were deleted. The General Counsel's
reliance on Hearst Corp. and its progeny (Br. 34) is alsomisplaced.6In four of these cases, a union which representedthe employees of an autonomous division of a parent cor-
poration, picketed that division in furtherance of a labor dis-
pute involving another autonomous division located in a dif-
ferent and distant city or engaged in a different type of busi-
ness. In the fifth case (Baxter Construction), a union whichrepresented employees of an autonomous subsidiary corpora-
tion in the construction industry picketed that corporation infurtherance of a dispute involving another subsidiary cor-poration engaged in a different type of construction work.
The Board held in each case that the divisions and subsidi-
aries each constituted separate employers and persons within
the meaning of Section 8(b)(4)(B). In none of the cases did
the picketing union's unit claim, or have an arguable claim
to the work performed by the boycotted division or subsidi-ary. Moreover, the continuing viability of the Hearst Corp.rationale and line of cases is questionable in light of
Copperweld Corp. v. Independence Tube Corp., 467 U.S.752 (1984). In that case the Supreme Court held that a parent
corporation and its subsidiary were legally incapable of con-
spiring with each other within the meaning of section 1 of
the Sherman Antitrust Act (15 U.S.C. 1). The Court reasoned
that: ``In reality a parent and a wholly owned subsidiary al-
ways have a `unity of purpose or a common design.' They
share a common purpose whether or not the parent keeps a
tight reign over the subsidiary; the parent may assert full
control at any moment if the subsidiary fails to act in the
parent's best interests'' (467 U.S. at 771±772). Therefore, the
Court concluded that the coordinated activity of a parent and
its wholly owned subsidiary must be viewed as that of a sin-
gle enterprise for the purposes of section 1 of the Sherman
Act. The Supreme Court's rationale is equally applicable in
the field of labor relations, to the operations of a parent cor-
poration and its operating divisions or wholly owned subsidi-
aries.If the Board should disagree, and conclude that the clauseat issue is clearly unlawful on its face, then no further con-
sideration of the evidence would be necessary. However the
Board might conclude that the clause is ambiguous. Antici-
pating that possibility, I must further consider the evidence
in order to determine its legality. I shall first focus on the
relationship between Manganaro Maryland and Sweeney; and
then address that relationship as viewed from the perspective
of a multiemployer unit. For the reasons which will be dis-
cussed, I find that: (1) Sweeney was not the alter ego of
Manganaro Maryland; (2) applying the standards of PeterKiewit Sons' Co., 231 NLRB 76 (1977), the employees ofManganaro Maryland and Sweeney did not constitute a sin-
gle bargaining unit; (3) viewed objectively, the evidence fails
to demonstrate that Sweeney's operations posed a threat to
preservation of bargaining unit work; and (4) viewed from
the standpoint of the Union's intent and objective evidence
concerning the multiemployer unit as defined in Apex Deco-rating Co., 275 NLRB 1459 (1985), the Union's motive inseeking the clause at issue was preservation of unit work,
and the Union had reason to believe that double-breasted op-
erations by signatory employers caused or threatened loss of
unit work.The alter ego doctrine is an extension of the concept ofa single employer. The criteria used in determining ``whether
two facially independent employers constitute alter egos''
under the Act, are similar to those used in determining single
employer status. ``Although each case must turn on its own
facts,'' the Board generally finds alter ego status ``where the
two enterprises have substantially identical [ownership], man-
agement, business purpose, operation, equipment, customers
and supervision.'' Advance Electric, 268 NLRB 1001, 1002(1984). In Advance Electric, the Board held that in determin-ing whether an alter ego status was present, it would con-
sider ``whether the purpose behind the creation of the alleged 175PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)alter ego was legitimate or whether, instead, its purpose wasto evade responsibilities under the Act,'' but that such intent
is not an essential element of an alter ego relationship. See
also Fugazy Continental Corp., 265 NLRB 1301, 1302(1982), enfd. 725 F.2d 1416 (D.C. Cir. 1983); Goodman Pip-ing Products v. NLRB, 741 F.2d 10, 12 (2d Cir. 1984).Contra: Alkire v. NLRB, 716 F.2d 1014, 1020 (4th Cir.1983). However, there are critical differences both in the def-
inition of the alter ego concept and its consequences. Twonominally separate business entities may be regarded as a
single employer if one is the alter ego or ``disguised continu-
ance'' of the other. Southport Petroleum Co. v. NLRB, 315U.S. 100, 106 (1942). ``Technically, `alter ego' refers to a
situation in which the original employer has transferred its
work to a second employer, the alter ego, and has gone out
of business. `Single employer' and `joint employer' apply to
two companies operating in a unified fashion.'' (Citations
omitted.) Rebel Coal Co., 279 NLRB 141, 143 (1986) . Alterego cases ``involve a mere technical change in the structure
or identity of the employing entity, frequently to avoid the
effect of the labor laws, without any change in its ownership
or management. In these circumstances, the courts have had
little difficulty holding that the successor is in reality the
same employer and is subject to all the legal and contractual
obligations of the predecessor.'' Howard Johnson Co. v.Hotel Employees Union, 417 U.S. 249, 259 fn. 5 (1974). Adouble-breasted operation is not per se an alter ego relation-
ship. A collective-bargaining contract signed by one of the
companies would not bind the other if each were a separate
corporation, but would bind the other if both constituted a
single employer and the employees of both companies con-stituted a single appropriate bargaining unit or the non-
signatory company is an alter ego of the signatory company.[Emphasis added.] Walter N. Yoder & Sons, 270 NLRB 652fn. 2 (1984).Sweeney was not the alter ego of Manganaro Marylandbecause Sweeney was not the ``disguised continuance'' of
Manganaro Maryland. Sweeney was formed and commenced
operations before Manganaro Maryland. The Manganaro or-
ganization commenced nonunion operations in the Washing-
ton, D.C. metropolitan area in 1979, initially through
Sweeney Corporation, Maryland, which was phased out and
replaced in 1982 by Sweeney Company. In 1980 the organi-
zation commenced union operations through Manganaro
Maryland. Thereafter both operations grew and prospered,
side by side. The Manganaro organization never sought to
conceal the fact that it was engaged in double-breasted oper-
ations. By 1982 the Union was well aware of the growth of
double-breasted operations in the construction industry, both
at the general contractor level and among painting and
drywall contractors. The Union sought to address this situa-
tion in the 1981±1984 area contract, with its ``reason to be-
lieve'' clause. That clause provided in sum that the Union
reserved the right not to enter into or remain in any contract
with an employer if the Union had ``reason to believe that
[such] employer is operating on a dual shop or double-breast-
ed basis, which would be a serious breach of our existing
agreement and an unfair Labor Practice under Taft-Hartley.''
Most significantly, the Manganaro organization never oper-
ated in a manner to favor Sweeney over Manganaro Mary-
land, or to siphon off work from Manganaro Maryland to
Sweeney. Rather the Manganaro organization operated bothcompanies under one guiding principle namely, to make useof the double-breasted operation to obtain the maximum
amount of work for the organization. In 1983±1984 John
Manganaro modified this principle, for reasons unrelated to
the present case, by scaling down the operations of both
companies. Manganaro believed that both companies were in
a rapid growth pattern which would prevent them from
achieving their projected goals. He reduced the operations of
Sweeney to a greater extent than those of Manganaro Mary-land. The evidence fails to indicate that the organization ever
bid for a job through Sweeney rather than Manganaro Mary-
land in order to avoid contractual terms and conditions of
employment. Rather the determination was based on which
company was more likely to get the work. If Manganaro
Maryland was more likely, or Sweeney was precluded, e.g.,
because the general contractor was union and signatory to a
contract with a subcontracting clause, then Manganaro would
bid. If Sweeney by reason of its nonunion status was more
likely to get the work, then Sweeney would bid. The decision
to award the drywall contract rested with the general contrac-
tor or construction manager. Gilbane Building Company was
construction manager for a project at 1023 15th Street. When
it appeared that the project would be union, Manganaro
Maryland submitted a bid. Sweeney was not invited to bid.
However when it appeared that the project was going non-
union, Manganaro Maryland withdrew its bid and Sweeney
submitted a bid. Similarly John Hampshire, Inc., a union sig-
natory, deferred to HIVA Springfield, its nonunion affiliate,
which obtained the drywall contract. The decision to go non-
union was that of the owner and/or Gilbane, and not the
drywall contractors. Conversely, when general contractor
George Hyman Company, the union wing of Clark Indus-
tries, replaced Omni Construction Company, the nonunion
wing, as general contractor on the Washington Harbor job,
Omni voided Sweeney's bid and Hyman invited Manganaro
Maryland to submit a bid. Such situations were unusual.
Generally the drywall contractors knew before hand whether
the job would likely go to a union or nonunion contractor,
and bid or refrained from bidding accordingly. Usually the
general contractor invited only one or the other to bid.
Manganaro Maryland never subcontracted work to Sweeney.
However, Sweeney sometimes subcontracted portions of its
work to Manganaro Maryland or other union drywall con-
tractors. Sweeney subcontracted portions of its work on the
BNA, B&O, Howard University, and Summer School

projects to Manganaro Maryland. The reason for such sub-
contracting was that Manganaro Maryland's employees were
generally more skilled than those of Sweeney, and the work
in question was difficult work which Sweeney's employees
were not qualified to perform. In sum, the evidence indicates
that the Manganaro organization regarded Manganaro Mary-
land as its flagship Company in the Washington metropolitan
area, and had no intention of using Sweeney as a means of
displacing Manganaro Maryland.I further find that measured by Kiewit standards (see myinitial decision) the employees of Manganaro Maryland and
Sweeney did not constitute a single bargaining unit by oper-
ation of law. From the beginning Manganaro Maryland oper-
ated as a union firm, subject to contractual terms and condi-
tions of employment, and Sweeney operated as a nonunion
firm. As found, there was no effort to siphon off work from
one to the other. Although bidding activity was coordinated 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and controlled by Manganaro organization management, eachcompany bid separately for jobs. Determination of which
company would submit a bid was not based on mutual
scheduling of work or other effort to coordinate their oper-
ations. Each company worked separately from the other on
its own jobsites. On those few occasions when Manganaro
Maryland performed subcontracted work for Sweeney, there
was no greater jobsite coordination between them than there
would be between independent contractors at the site. There
was no common supervision on the job, or interchange of
equipment or raw materials. There was interchange of per-
sonnel and functions among management personnel, special-
ists such as engineers and estimators, and clericals. But there
was no interchange among first line foremen or among tapers
or finishers i.e., unit or unit-type personnel. It is undisputed
that an audit of Manganaro organization records, taken by
the union trust funds, and covering a 5-year period from June
1, 1979, through May 30, 1984, disclosed that a total of 128
unit employees worked for Manganaro Maryland, of whom
44 also worked for Sweeney at one time or another, under
nonunion conditions. However the Union failed to present
evidence that Manganaro Maryland transferred any first linesupervisor or unit type employee to Sweeney, or that
Sweeney transferred such personnel to Manganaro Maryland.
Richard Trembley was Manganaro Maryland's field manager
from February 1981 until April 1985. Trembley testified in
sum that he was in charge of hiring field employees, that it
was company policy not to switch union and nonunion per-
sonnel, that he informed his foremen of this policy, and that
he never directed any Manganaro Maryland taping or finish-
ing employee to go to Sweeney or any other employer or in-
struct his foremen to do so. Trembley further testified that
drywall employees frequently switched from job to job or
from employer to employer (as is common in the construc-
tion industry), and that union employees frequently worked
on nonunion jobs, particularly on weekends. Although the
Union, through the trust funds audit, knew the names of
every Manganaro unit employee who also worked at
Sweeney, the Union failed to produce a single one of them
in order to show that any had been transferred from one
company to another. Union Secretary-Treasurer Daniel Ager
testified that Manganaro Maryland sometimes tried to use
nonunion help on jobsites, although the Union did not know
where they came from. However, the Union successfully
maintained its policy that all employees must be referred
through its hiring hall and be or become union members. As
found in my initial decision, the wages, benefits and working
conditions of Manganaro Maryland's field employees were
governed by applicable collective-bargaining contracts;
whereas personnel decisions (hiring, firing, transferring, etc.)
and wages and working conditions for Sweeney field person-
nel were determined at the company level by Sweeney's
president or his subordinates. Sweeney's field employees
were covered by a health insurance plan which was their
only fringe benefit. In sum, as I found in my initial decision,John Manganaro established guidelines, based on the KiewitII ``road map,'' in order to assure that the Manganaro Orga-nization could conduct a lawful double-breasted operation.
However, I do not agree with the General Counsel's argu-
ment that the Union acquiesced in the existence of separate
units. The Union viewed double-breasting as a multiemployer
problem. In 1981, shortly after Manganaro commenced oper-
ations, the Union negotiated a 3-year contract containing the
``reason to believe'' clause which was designed to eliminate
double-breasting. The Union vigorously sought to enforce the
clause against painting and drywall contractors whom it be-
lieved were engaged in double-breasted operations. The
Union pursued its goal through negotiation and demands, re-
fusal to sign contracts with noncomplying employees, court
litigation, unfair practice charges (Apex Decorating) andgrievance proceedings. The Union presented noncomplying
employers with the alternatives of going totally nonunion,
showing divestiture, negotiating a contract with the nonunion
firm, or proving no connection with that firm. In the case of
Manganaro Maryland/Sweeney, the Union trust funds de-
manded contributions into the funds from Sweeney on the
basis of hours worked as disclosed by their audit. The claim
was settled. However, as the 1984 negotiations approached,
the Union decided to abandon the ``reason to believe''
clause, because the Board's Regional Office administratively
advised the Union that the clause was unlawful by reason of
its self-help provision. Instead the Union proposed the clause
at issue. Moreover, Kiewit II precluded the Union from as-serting that Sweeney's employees were covered by reason of
Section 8(a)(5), part of the bargaining unit, unless the Union
could demonstrate an alter ego relationship (as in Apex Deco-rating), or failure to meet Kiewit II standards for double-breasting. In these circumstances, the Union cannot be said
to have acquiesced in existence of separate union and non-
union units.I further find that from an objective standpoint, the evi-dence fails to demonstrate that Sweeney's operations posed
a threat to preservation of ``bargaining unit work,'' meaning
the work of Manganaro Maryland's employees performing
drywall work. The pattern and volume of work of
Manganaro Maryland differed significantly from that prevail-
ing among union painting and drywall contractors in the
Washington area during the years 1980 through 1984. First,
as indicated, Manganaro Maryland was new to the area, hav-
ing commenced operations in 1980, about 1 year after
Sweeney. Therefore, viewing Manganaro Maryland as a unit,
there was no prior basis, when comparing its operations with
those of Sweeney, for determining what constituted unit
work. During the years 1980 through 1983, Manganaro
Maryland, like Sweeney, enjoyed phenomenal growth. Total
reported hours worked by Manganaro Maryland unit employ-
ees rose from about 976 in 1980 to 16,744 in 1982 and
36,054 in 1983. Sales volume climbed steadily, outstripping
Sweeney, as the following comparative figures (in millions
of dollars) indicate:1978±891979±801980±811981±821982-83
Sweeney.3001,5962,9191,3594,159
 177PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)1978±891979±801980±811981±821982-83
Manganaro Mary-land01,7574,8007,61512,331
Union secretary-treasurer, Ager, testified that to his knowl-edge Manganaro Maryland consistently increased the number
of its union tapers as its operations grew, through the period
1981 to 1984 and until the strike which began in May 1984.
Both the number of hours worked and sales volume dropped
in 1984. However, this was attributable to two factors unre-
lated to the work-preservation issue: (1) John Manganaro's
decision to scale back operations in the Washington area,
which impacted Sweeney more than Manganaro Maryland;
and (2) the Union's strike. Moreover, as previously dis-
cussed, the Manganaro organization never conducted its op-
erations in the Washington area in such a manner as to indi-
cate an intent to divert work from Manganaro Maryland to
Sweeney.In making these findings, I have not at this point takeninto consideration the Union's subjective intent in seekingthe clause at issue. National Woodwork frames the work-preservation issue in terms of ``the Union's objective,'' i.e.,
the Union's motivation or subjective intent. The Union's in-
tent can be gleaned from the facts, but the intent is the bot-
tom line issue. In the present case, the Union's motivation
vis-a-vis Manganaro Maryland cannot be separated from its
motivation in seeking the clause from all union painting and
drywall contractors. The Union did not have one reason for
wanting Manganaro Maryland to sign a contract with the
clause, and a different reason or reasons when dealing with
other union contractors. Therefore, I shall address the
Union's motivation in connection with the next issue, name-
ly, the question of work preservation in context of the multi-
employer unit.Also, in considering the work-preservation issue in thecontext of Manganaro organization operations, I do not agree
with the General Counsel's contention and John Manganaro's
assertion that Manganaro Maryland and Sweeney operated in
different markets. As will be further discussed in connection
with the next issue, there was until the mid-1970's a fairly
clear delineation between a union market and a nonunion
market in the Washington area. However, for reasons which
will be discussed, that line became increasingly blurred dur-
ing the years 1975 to 1984. We have already seen how bid-
ding shifted between Manganaro Maryland and Sweeney
when jobs went from union to nonunion. The principal factor
which determined whether Manganaro Maryland or Sweeney
would bid for or obtain a job, was whether the drywall job
would be union or nonunion. To a lesser extent, involving
particular kinds of work, the determination turned on whether
Sweeney's employees lacked the requisite skills to perform
the work. The jobs bid or performed by Manganaro Mary-
land and Sweeney, differed in degree but not in kind. During
the years 1983 to 1985, 76 percent of the total job value of
Manganaro Maryland's work was in the city of Washington.
For Sweeney the figure was 20 percent. The average value
of a Manganaro Maryland job was $1,439,000. For Sweeney
the figure was $899,000. Manganaro organization comptrol-
ler Thomas Vagrin testified in sum that Manganaro Maryland
mainly bid and negotiated ``large, monumental projects,''averaging $1,500,000 to $2 million in value. ManganaroMaryland operations manager Russell Emerson testified in
sum that his firm was competitive with nonunion firms in
specialty, i.e., complicated work, including hospitals and
newsrooms. Manganaro Maryland Vice President for Sales
Richard Jackson coordinated bidding for that firm and
Sweeney. Jackson testified in sum that Sweeney bid and per-
formed historically nonunion work, meaning work beyond
the Capitol Beltway, walkup apartments, Beltway-type office
buildings, and hotels around the Beltway. He testified that 95
percent of jobs in Virginia were open shop, and that
Manganaro Maryland would not bid to an open shop contrac-
tor. However, Jackson conceded that there were no fixed
rules concerning these distinctions. Jackson testified that he
did not know in advance whether certain major contractors
such as Turner, Gilbane, and Bechtel were operating union
or nonunion on a particular job, or whether they were func-
tioning as general contractors or construction managers (in
the latter case, even a union contractor would not be bound
by a union subcontracting clause). Emerson's counterpart,
Sweeney President Lloyd Carhart, testified that Sweeney did
not bid on monumental or complicated ornate type work be-
cause it lacked an appropriate work force or management ca-
pability. Rather, Sweeney performed basic repetitive work
like apartments and hotels, preferably with employees paid
on a piecework basis. (Sweeney paid its employees both on
hourly and piecework bases.) John Manganaro testified that
Manganaro Maryland and Sweeney operated in different
markets, because Sweeney basically built townhouses. How-ever these alleged distinctions did not prevent Sweeney from
stating, by letter dated November 5, 1984, that it was inter-
ested in large projects, meaning drywall contracts over $2
million, ``in areas outside our primary market interest.'' Nor
did they preclude Sweeney from bidding and performing the
East Capitol job (value $4,500,000) or the Lakeside Plaza job
(value $2,183,000). Nor did the distinctions preclude
Sweeney from bidding or obtaining contracts for major
downtown Washington projects such as 1023 15th Street,
1250 I Street, 1300 New York Avenue, Square 290, 1111
14th Street, or the BNA building. Nor did Manganaro Mary-
land's professed superiority in performing hospital work, pre-
clude Sweeney from bidding and obtaining the National Re-
habilitation Hospital and MCV North Hospital jobs. Nor did
Manganaro Maryland's superiority in newsroom work, pre-
vent the NBC, WETA, and ACCO (TV) jobs from going to
nonunion drywall contractors. Nor did historical nonunion
work, as defined above, prevent Manganaro Maryland or
other union contractors from bidding and obtaining the
Montgomery Mall, Corcoran Townhouses, McLean Hilton,
and Melpar (Northern Virginia) office building jobs, although
all fell within the definition of that work. Manganaro Mary-
land bid the White Flint Mall North job (typical nonunion)
although the project eventually went nonunion. Manganaro
Maryland obtained the Fair Oaks Hospital job, through bid-
ding against nonunion drywall contractors. In sum, 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Walter N. Yoder, supra.Manganaro Corporation and Sweeney operated in the samemarket.This brings me to the work-preservation issue as consid-ered in the context of the multiemployer unit. As indicated,
until the mid-1970s there was a fairly clear line between a
union and nonunion market in the Washington area. Two de-
cisions in labor law spawned a breakdown of this pattern.
Prior to the Board's decision in Kiewit II (1977), double-breasted operations, ``In which a contractor operates two
companies, one unionized and the other nonunionized,''7were largely unknown in the Washington area. Within 3
years, double-breasting became the prevailing pattern in the
construction industry. By the early 1980's most large uniongeneral contractors had nonunion affiliates, and most major
drywall contractors also conducted double-breasted oper-
ations. In the words of CIB operations manager, Russell
Seifert (reporting on the 1984 contract negotiations) ``all
[drywall] union competitors have nonunion outlet.'' Two
years before Kiewit II, the Supreme Court issued its Decisionin Connell Construction Co. v. Plumbers Local 100 (dis-cussed in my initial decision). The court held in sum, that
the construction industry proviso to Section 8(e) did not pro-
tect agreements outside the context of collective-bargaining
relationships. This decision led to the use by owners and de-
velopers of ``construction managers'' who were responsible
for awarding subcontracts. Union general contractors increas-
ingly functioned as construction managers, i.e., outside the
context of a collective-bargaining relationship. Freed from
the constraints of union subcontracting agreements, the gen-
eral contractor, in the role of construction manager, could
and did award jobs to union or nonunion subcontractors as
they saw fit. Additionally, in connection with a few projects,
owners or developers invited ``Split list'' bidding. Union and
nonunion general contractors could bid, union subcontractors
would submit their bids to the union general contractor and
nonunion subcontractors to the nonunion general contractor,
and the owner or developer's selection of a general contrac-
tor determined whether the project would be union or non-
union. As a result of these developments, the former distinc-
tion between union and nonunion markets became, in the
words of Richard Jackson, ``blurred'' or ``confusing.''The breakdown in the distinction between the formerunion and nonunion markets worked to the detriment of
union painting and drywall employees, i.e., those employees
in the multiemployer bargaining unit or employed by other
signatories to the union area contract. Union painting and
drywall contractors could not compete pricewise with non-
union contractors. This was a labor intensive business in
which labor costs were significantly less for nonunion firms.
Manganaro Maryland operations manager, Emerson, testified
that on nonspecialty work, his firm's bid usually was nearly
20 percent higher than that of nonunion firms bidding for the
same job. Moreover, double-breasting tended to undermine
the validity of conventional bargaining over wages and work-
ing conditions. Contractors engaged in double-breasted oper-
ations (including most major signatory drywall contractors),
knowing they could get work through one wing or another
except on all union projects, showed little inclination to press
for contract concessions. Thus, Manganaro Maryland did not
seek concessions from the Union in order to reduce its bidon the 1023 15th Street job, but instead, substituted Sweeneyas bidder. In response to an inquiry from Gilbane Building
Company concerning possible implementation of market re-
covery wage rates, Comptroller Vagrin responded: ``It is the
policy of Manganaro Maryland to pay full wage scale on all
our projects, as this is the best way to attract and retain qual-
ity tradesmen. Therefore, all our invoices for extra work out-
side our contract requirements will reflect those wage scale
amounts.'' Vagrin did not claim that the Union insisted onfull wage rates. As a result of these developments, the vol-
ume of union drywall work remained relatively constant dur-
ing a period of time (late 1970's and early 1980's) when
there was a construction boom in the Washington area, in-
cluding drywall work. The union trust funds audit disclosed,
for the years 1980 through 1983, a pattern of consolidation
and stagnation among union drywall contractors, with the
conspicuous exception of Manganaro. Three union firms
(Vintage, Magnum, and Max) dropped out of operations by
1983. The total number of reported hours of Clevenger,
Clevenger Interiors, Hampshire Amrine, and Standard Acous-
tics, dropped sharply during this period. The number of re-
ported hours of A.C.&S., C&C, Kraft-Murphy, and

Walston showed no pattern of growth or remained relatively
stable. Maryland Drywall emerged as the largest contractor,
but the number of reported hours declined from 1982 to
1983. Only Anning-Johnson and A&P showed a consistent

pattern of growth during this period. The total number of re-
ported hours worked remained substantially constant, as did
the number of active union employees, notwithstanding the
construction boom. Richard Jackson testified that in 1975
about 85 to 90 percent of interior construction and decorating
was done by union contractors, but 10 years later the figure
was about 10 to 15 percent (within a total commercial gen-
eral construction market which tripled in size during that
decade). In a memo dated February 27, 1984, to then
Manganaro Maryland President Hampshire, Jackson, report-
ing on the progress of negotiations, informed Hampshire that:
``It is important to understand that both labor and manage-
ment realize that the union market has shrunken.'' In abso-
lute terms the volume of union work remained about the
same, but the percentage of work done by union employees
dropped sharply. As testified by union general vice president
for the 2d District (including District Council No. 51) Mi-
chael Monroe, ``[W]e were not only not growing, but ...

just barely maintaining,'' and union labor was not getting
work in places where it had historically worked, e.g., on
military bases.The principal cause of this situation was as indicated, thedevelopment of double-breasted operations both among gen-
eral contractors and painting and drywall contractors, and the
breakdown of the former distinction between union and non-
union markets caused by double-breasting and the use of
construction managers. Technological change was not a sig-
nificant factor. The impact of such changes took place prin-
cipally before 1975. I also do not agree with the General
Counsel's suggestion that the failure to obtain more work
was related in whole or part to a jurisdictional dispute with
the Plasterers Union. That dispute, which involved only one
drywall contractor, was a consequence of the Union's efforts
to stop double-breasting. The Union filed a grievance against
C.J. Coakley because of alleged double-breasting. Coakly

responded by signing a contract with the Plasterers Union 179PAINTERS DISTRICT COUNCIL 51 (MANGANARO CORP., MARYLAND)which covered drywall finishing work. Plasterers prevailed ina Board 10(K) proceeding. Significantly, in the Seifert memo
discussed above, reporting on the 1984 negotiations, he stat-
ed that ``if pushed'' by the Union's demand for the ``work
preservation'' clause: ``we can go to Plasterers for spacklers.
One competitor does use Plasterers.''The evidence further demonstrates that the Union de-manded and struck for the clause at issue for the objective
of preserving work historically performed by painting and
drywall employees of signatory employers; and the demandand strike were not ``tactically calculated'' at organizing the
employees of Sweeney or any other nonunion wing of a dou-
ble-breasted operation. From the beginning, the Union dem-
onstrated its primary goal. Prior to 1981 the Union granted
concessions in order to make signatory employers more com-
petitive in bidding for jobs from construction managers, non-
union general contractors, or otherwise in competition with
nonunion firms. Specifically, the Union permitted spraying
without contractual restrictions, additional apprentices as
needed, and an expanded definition of tenant work, all in
connection with such jobs. In 1981 the Union proposed and
granted additional concessions for such jobs, for the stated
purpose ``to obtain more work in our area'' and ``obtaining
work not presently being done by our signatory employers.''
The Union's efforts to enforce the ``reason to believe''
clause of its 1981±1984 contract, further demonstrated a pri-
mary work-preservation object. As indicated, the Union of-
fered double-breasting firms four alternative resolutions, of
which only one involved recognition as representative of the
nonunion wing. None of the Union's grievances were re-
solved on that basis. The Union resolved its dispute with
Maryland Drywall by a divestiture agreement, although
Maryland Drywall suggested that the nonunion affiliate
(P&P) could go union. The Union also invoked the clause

against Minte Company, a painting contractor and histori-
cally the largest signatory employer. Minte affiliated with a
nonunion wing, Gemini. The Union investigated the situation
when it learned that the number of union members employed
by Minte dropped from 100±150 to 42. The Union struck
Minte, which agreed to divest. Thereafter, the number of unit
(Minte) employees increased to the former 100±150 range.
(Minte filed unfair labor practice charges, and the Board's
Regional Office subsequently advised the Union that the rea-
son to believe clause was unlawful because of its self-help
provision.) In the one instance in which the Union sought
recognition of nonunion employees, it did so through unfair
labor practice proceedings against Apex Decorating Com-
pany and its affiliates. In that proceeding the Board found an
alter ego relationship in which Apex's principals surrep-
titiously siphoned off work to nonunion affiliates, leaving the
signatory an empty shell. The employers also recognized and
acknowledged that union employees were threatened with
loss of work in the single market, because of the inability
of signatory employers to compete with nonunion firms
which maintained inferior wages and working conditions (see
my initial decision, discussion of the Hudson-Shatz letter and
negotiations in November 1983). During the 1981 negotia-
tions Minte admitted that it was evading the contract by
using Gemini. After the present charges were filed, the
Union repeatedly informed the employers that the clause at
issue applied only when the second employer threatened
work covered by the contract and was a device or subterfugewhich lessened the amount of work for employees coveredby the contract, and that the Union would want the signatory
employer to divest its nonunion element. During the 1984
negotiations the Union explained that the employers also had
the option under the clause of going totally nonunion. Union
Officials Monroe and Ager did testify in sum that they were
concerned about declining union membership and theUnion's ability to organize new employees. However, it is
evident from their testimony, and the Union's overall course
of conduct, that they were concerned that lack of work op-
portunity would discourage potential members from entering
the Union's apprenticeship program; i.e., from voluntarily
making their careers with signatory employers. This is a le-
gitimate primary concern. See Electrical Workers IBEWLocal 46 (Puget Sound NECA), 303 NLRB 48 (1991). TheUnion did not seek to enhance its membership through rec-
ognition from nonunion firms.The General Counsel contends that the Union cannotmaintain a viable work-preservation defense because: (1) that
defense is available only in situations involving technological
change (Supp. Br. 23); (2) the work-preservation defense ap-
plies only to actual proven loss of work, and not to failure
to obtain new work; and (3) the union drywall contractors
lacked control over the work sought by the Union, because
the work is controlled by ``owners, general contractors and
construction managers who contract with the drywall sub-
contractors with whom Respondent bargains and with non-
union subcontractors.'' (Br. 45.) The first argument suffers
from the same myopic view as the General Counsel's inter-
pretation of the construction industry proviso. (See my initial
decision.) Section 8(b)(4), Section 8(e), and Section 13 (right
to strike) were not drafted in order to cover only certain
problems or the problems of a particular place or time. Rath-
er, they establish a general framework governing labor man-
agement relations, including problems not anticipated at the
time of enactment. ``Congress, in enacting Section 8(e), did
not intend to protect only certain kinds of work preservation
agreements; rather, it `had no thought of prohibiting agree-
ments directed to work preservation.''' NLRB v. Longshore-men ILA, 447 U.S. 490, 506 (1980) (ILA I).The second and third arguments fail both as a matter oflaw and on the facts of this case. If the General Counsel's
legal position is correct, then ILA I and ILA II (NLRB v. ILA,473 U.S. 61 (1985)), were wrongly decided. The General
Counsel's arguments suffer from the same defects as those
criticized by the Supreme Court, namely an erroneous con-
clusion ``that the agreement was directed at work acquisition,
rather than work preservation'' (ILA I at 512); and a propen-sity to focus on the work performed by the other employers
(here, the nonunion painting and drywall contractors rather
than the work historically performed by the unit employees
for signatory employers. ILA I at 506±8, ILA II at 76±77, 82.In the ILA cases, ILA sought to acquire for unit employees,the work of stuffing and stripping containers at off-shore fa-
cilities, which work was being performed by common car-
riers whose employees were not represented by ILA. Histori-
cally ILA labor did not perform such work. Rather, they
loaded and unloaded cargo to and from ships at the docks,
for shipping and stevedoring companies. Nevertheless, the
Supreme Court held that ``this is not a case in which an
avowed work-preservation agreement `seeks to claim work
so different from that traditionally performed by bargaining 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.unit employees that a secondary objective might be in-ferred.''' ILA II at 81. In the present case, employees of thesignatory employers performed the same kind of work as that
of the nonunion employees, namely, commercial painting and
drywall finishing work in the Washington metropolitan area.
This is not a case such as NLRB v. Enterprise Assn., 429U.S. 507, 531 (1977), approving the Board's right of control
test, in which the Association engaged in an unlawful ``prod-
uct boycott.'' See also Becker Electric Co. v. ElectricalWorkers IBEW Local 212, supra, 927 F.2d at 898; BermanEnterprises v. ILA Local 333, supra, 644 F.2d at 938. More-over, the evidence discussed above demonstrates that the
practice of double-breasting, coupled with the breakdown of
formerly separate union and nonunion markets, did in fact re-
sult in loss of work which otherwise would be performed by
signatory employers, and that signatory employers had the
power or right, which they exercised, to bid for jobs through
the union or nonunion wing as they saw fit, even to the point
of switching bidders on a particular job.This leaves one remaining question to be addressed; name-ly, whether the Union's work-preservation objective as con-
sidered in the context of the multiemployer unit, constitutes
a defense to its demand and strike against Manganaro Mary-
land for the clause at issue. I find that it does. Whether
Manganaro Maryland and A.C.&S. constituted separate

single-employer bargaining units, the fact remains that in the
1983±1984 negotiations they participated in multiemployerbargaining with the Union. Moreover, Manganaro Marylandand A.C.&S., by virtue of their respective contracts with

Painters' Unions in Boston and Baltimore, were obligated to
abide by the Washington Metropolitan Area Master Agree-
ment negotiated between the Union and signatory employers.
As indicated (initial Decision), the General Counsel did not
contend that this requirement was unlawful. In this context,
it would border on the absurd to conclude that the Union
could lawfully demand and strike for the work-preservation
clause from other signatory employers, but was required to
exempt Manganaro Maryland from the clause. One can well
imagine the reaction of the other union contractors if the
Union took such a position.On the foregoing findings of fact and conclusions of law,the findings of fact and conclusions of law contained in my
initial decision, and the entire record, and for the reasons
stated in my initial decision and this supplemental decision,
I reissue the following recommended8ORDERThe complaint is dismissed in its entirety.